ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Watson, 2012 IL App (2d) 091328




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    TROY S. WATSON, Defendant-Appellant.



District & No.             Second District
                           Docket No. 2-09-1328


Filed                      January 25, 2012


Held                       Defendant’s conviction for residential burglary was reversed and the
(Note: This syllabus       cause was remanded for a new trial with new counsel where defendant’s
constitutes no part of     trial counsel was ineffective in failing to cross-examine the State’s DNA
the opinion of the court   expert or present evidence that the partial profile should be considered a
but has been prepared      “nonmatch,” failing to present expert testimony that the statistical
by the Reporter of         calculations relied on by the State were flawed, and failing to understand
Decisions for the          the DNA evidence or ensure that it was properly explained to the jury,
convenience of the         and defendant’s posttrial counsel was ineffective in only filing a notice
reader.)
                           of appeal without filing any postsentencing motions.


Decision Under             Appeal from the Circuit Court of Winnebago County, No. 08-CF-1692;
Review                     the Hon. Joseph G. McGraw, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 Thomas A. Lilien and Linda A. Johnson, both of State Appellate
Appeal                     Defender’s Office, of Elgin, for appellant.

                           Joseph P. Bruscato, State’s Attorney, of Rockford (Stephen E. Norris and
                           Timothy J. Ting, both of State’s Attorneys Appellate Prosecutor’s Office,
                           of counsel), for the People.


Panel                      PRESIDING JUSTICE JORGENSEN delivered the judgment of the
                           court, with opinion.
                           Justice Burke concurred in the judgment and opinion.
                           Justice Birkett dissented, with opinion.




                                              OPINION

¶1          Following a jury trial, defendant, Troy S. Watson, was convicted of residential burglary
        (720 ILCS 5/19-3(a) (West 2006)). On December 3, 2009, the trial court denied defendant’s
        pro se posttrial motion alleging, in part, ineffective assistance of counsel based on counsel’s
        failure to challenge the allegedly marginal statistical significance of admitted
        deoxyribonucleic acid (DNA) evidence. On December 10, 2009, the court sentenced
        defendant to 30 years’ imprisonment. Defendant did not file a postsentencing motion.
¶2          On appeal, defendant argues that both trial and posttrial counsel provided ineffective
        assistance. Specifically, defendant asserts that, where the only evidence the State produced
        against him constituted a partial DNA “match,” trial counsel provided ineffective assistance
        in that she did not: (1) cross-examine the State’s DNA expert or present any evidence
        regarding the fact that the partial profile should be considered a “nonmatch” and was not, in
        fact, unique; (2) present any expert testimony to establish that the statistical calculations
        relied upon by the State and its expert were flawed; and (3) understand the DNA evidence
        or ensure that it was properly explained to the jury. As to posttrial counsel, defendant asserts
        that counsel provided ineffective assistance where he was appointed for the purpose of filing
        postsentencing motions but, instead, filed only a notice of appeal. For the following reasons,
        we conclude that defendant was denied the effective assistance of trial counsel. We reverse
        his conviction and remand for a new trial with new counsel. We do not reach the issue of
        whether posttrial counsel was ineffective.

¶3                                   I. BACKGROUND
¶4         On August 17, 2007, Anna Berman was house-sitting for her boyfriend’s uncle, Craig
        Corcoran. When she arrived at Corcoran’s residence, the back door was ajar and, inside,

                                                  -2-
     items were disturbed and various belongings were missing. The items stolen from the
     residence included a laptop computer, a video game system, and a flatscreen television.
     Berman telephoned the police.
¶5        The police investigation revealed that a patio chair was pulled under a bathroom window;
     the bathroom storm window was removed and broken, the interior window was pried open,
     and it appeared that the screws on the window lock were unscrewed to gain entry to the home
     through the bathroom. No usable fingerprints were recovered from the window, bathroom,
     or remainder of the house. A tennis shoe or other footwear imprint was found on the toilet
     seat underneath the entry window; a lift of the print was not tied to defendant. Police
     collected small hairs found on the broken glass of the window and a screwdriver (which did
     not belong to Corcoran) found in the master bedroom and sent them to be tested by the State
     Police crime lab for possible DNA evidence.
¶6        Approximately 16 months later, on December 31, 2008, a buccal swab was used to
     collect defendant’s DNA.
¶7        Blake Aper, a forensic scientist employed by the State Police, testified that he performed
     DNA analyses comparing defendant’s DNA with the DNA collected from the screwdriver
     and hairs recovered from the crime scene. In approximately 36 pages of trial transcript, Aper
     was admitted as an expert in DNA analysis, he explained generally what DNA is and how
     the analysis works, and he explained that the laboratory types 13 loci on the DNA to create
     a profile.1 The laboratory prefers to have a minimum of three nanograms of DNA to profile.
     Further, Aper explained that, while buccal swabs taken from individuals typically result in
     full 13-loci DNA profiles, it is not expected that full profiles will be recovered from samples
     left at crime scenes. DNA information from such a sample can be lost due to environmental
     factors, if someone was wearing gloves when handling the item from which the sample was
     recovered, if the source of the sample is not a “good DNA shedder,” if that individual did not
     handle the item for a long period or did not handle it roughly, or if the item does not have a
     good surface onto which to transfer DNA.
¶8        Aper testified specifically regarding the samples collected from the crime scene as
     compared to defendant’s DNA. First, as to the screwdriver, Aper explained that the swab
     recovered only 1.1 nanograms of DNA. From that low-level sample, Aper was able to obtain
     information from only 3 loci, as opposed to the 13 loci normally viewed. Aper concluded that
     the sample contained a mixture of more than one person’s DNA. He compared defendant’s
     DNA to the three loci and excluded defendant as having contributed to the sample.
¶9        Next, as to the hairs recovered from the window, Aper testified that the sample


             1
               In Illinois, DNA analysts routinely analyze 13 loci. See People v. Barker, 403 Ill. App. 3d
515, 527 (2010) (discussing the process of DNA analysis and noting that DNA analyst performed
     tests to create a profile across “13 core loci”); see also People v. Williams, 238 Ill. 2d 125, 149
     (2010) (analyst tested “the 13 loci”); In re Jessica M., 399 Ill. App. 3d 730, 745-48 (2010) (noting
     that the Federal Bureau of Investigation (FBI) maintains a DNA index system with input from state
     databases, including Illinois, and that there the FBI analyzes 13 loci to compare unknown profiles
     obtained from crime scenes with known profiles in the database).

                                                 -3-
       constituted 2½ nanograms of DNA. Again, Aper was not able to get a full profile from all
       13 loci; rather, the sample allowed him to obtain information from only 7 of the 13 loci. Aper
       compared defendant’s DNA standard to the seven-loci DNA profile recovered from the
       window. He concluded that he “was not able to exclude [defendant] as contributing to that
       stain.”
¶ 10        To explain his process, Aper prepared, and the jury was shown, charts reflecting
       defendant’s DNA profile and the types Aper obtained from the screwdriver and the hairs
       from the window. Aper explained that, on each chart, there were markings reflecting the 13
       DNA loci. At each locus, there was a notation reflecting the type obtained at that locus, and
       if there was no DNA recovered at a locus, there was a notation reflecting that. Aper then
       demonstrated for the jury how the chart reflecting the types recovered from the screwdriver
       compared with defendant’s profile such that defendant could be excluded as having
       contributed to the mixed sample. Aper next explained the comparison process and results
       obtained when comparing defendant’s DNA profile to the seven-loci profile recovered from
       the hairs:
                 “I look at the first location. There’s a 1618; [defendant is] a 1618. Second location,
            1417; he’s a 1417. Third location, 1921; he’s a 1921. Fourth location, 1213; he’s a 1213.
            This [fifth] location 2931.2; he is a 2931.2. Since there is no information in my crime
            scene profile at this location, no comparisons really happen here. So I go down to here,
            this D5 [sixth location] where there’s a 1012, [defendant] has a 1012.
                 This D13 [seventh] location I have a type 10, and he has a 1013. So he’s got some.
            There is one type that’s consistent with this profile, but I did not observe the 13 there.
            But the problem is when we get low level DNA samples, sometimes we have information
            below, let’s say, our threshold for analysis. And that’s what happens sometimes we get,
            let’s say, our threshold is set at 150; and that’s just telling you how high–how much DNA
            is there. For a threshold of 150, sometimes you can have information below our
            threshold, and that doesn’t show up on the chart. So this information here was strong
            enough for me that I could not exclude him as a contributor because it’s possible that a
            13 is at this location, but it’s below our threshold.”
       Aper was asked, “[W]ith regard to the DNA swabbing from the window, which you said the
       defendant cannot be excluded, what are the odds of finding that DNA profile in the general
       population?” (Presumably, such that, like defendant, someone else’s DNA would, at those
       seven loci, match the profile from the hairs on the window.) He replied: “Approximately 1
       in 1.4 billion black, 1 in 103 million white, and 1 in 170 million Hispanic individuals cannot
       be excluded from having contributed to that stain.” As defendant is a white male, “you would
       have to sample roughly 103 million white people to find someone that also cannot be
       exclude[d] from that profile from that window.” Aper testified that he had checked earlier
       that morning, and the population of the United States is roughly 307 million people.
¶ 11        Defense counsel’s entire cross-examination of Aper follows:
                 “COUNSEL: Mr. Aper, you were just testifying about a general population, people
            in the general population. Your findings then take into consideration only people who are
            unrelated to [defendant]; is that correct?


                                                 -4-
               APER: That’s correct.
               COUNSEL: And that’s because people who are related share similar types of DNA?
               APER: Yes. That’s possible.”
¶ 12       On re-cross, defense counsel clarified that, while only identical twins would share exactly
       the same DNA at all 13 levels, a relative might share some levels.
¶ 13       Outside the presence of the jury, defense counsel noted that defendant wanted her to
       cross-examine Aper on the fact that defendant became a suspect in this case as a result of,
       as counsel put it, a “hit” in the State’s database of convicted felons (which contained
       defendant’s DNA profile). The court agreed with counsel that informing the jury that
       defendant was a convicted felon would not have been helpful to his case. Defendant’s motion
       for a directed verdict at the close of the State’s case was denied. Defendant presented no
       evidence.
¶ 14       In closing, defense counsel highlighted that the sole piece of evidence the State presented
       to link defendant to the burglary was the DNA evidence recovered from the hairs on the
       window. She reminded the jury that: (1) there were no eyewitnesses; (2) no fingerprints were
       recovered; (3) there was no evidence linking the bathroom footprint to defendant; (4) the
       DNA testing of the screwdriver that was presumably used during the break-in did not match
       defendant; and (5) no stolen property was traced back to him. As to the DNA recovered from
       the hairs, counsel noted that Aper testified only that defendant could not be excluded as
       having contributed to that sample; “[i]t’s not a perfect match.” Counsel also noted that, of
       the 13 loci that are supposed to be profiled, 4 loci were not profiled or tested. She
       summarized that, of the nine loci that were profiled, “only seven were a match to
       [defendant]. *** Just over half the DNA match is what we have here.” Counsel argued that
       other people in the general population, including someone related to defendant, might have
       contributed to the sample.
¶ 15       The State, in its opening and rebuttal closing arguments, argued that Aper analyzed the
       evidence and found it “to match defendant.” The State noted that Aper testified that
       defendant’s DNA profile would occur one time in 103 million white males, and given that
       the population of the United States is just over 300 million people, that means that only 3
       people in the United States would have that profile. “So what is the likelihood of two other
       people other than the defendant happening to be in Rockford at Craig Corcoran’s house and
       leaving their DNA behind?”
¶ 16       On August 11, 2009, the jury found defendant guilty of residential burglary. On
       December 10, 2009, at sentencing, the State highlighted for the court defendant’s criminal
       history, including multiple convictions of residential burglary and possession of a controlled
       substance and that defendant “has pretty much been incarcerated in the Department of
       Corrections or jail since August of 1988.” Defendant proceeded pro se at the sentencing
       hearing. In his statement in allocution, defendant informed the court that he was involved in
       spiritual and other programs. Further, defendant stated:
               “I know my past is anything but good to look at. I can even understand why the
           State’s asking for what they are. I don’t want to sit here and make excuses for anything.
           *** I guess I don’t want to make excuses because I can understand where the State’s

                                                -5-
           coming from and everything from what they’ve presented *** I know no matter what
           sentence you send forth is going to be less than what I deserve. *** I would ask for
           forgiveness from all those that I have harmed. In the sense that in the past I may have
           been able to justify my actions, I cannot do that today, other than what I can believe in,
           this is my life, Jesus Savior paying for my sins.”
       Defendant’s prior record rendered him eligible for Class X sentencing, and the court
       sentenced defendant to the maximum sentence of 30 years’ imprisonment.
¶ 17       Defendant agreed to allow the court clerk to file on his behalf a notice of appeal
       challenging his conviction. The trial court advised defendant that, if he wished to appeal his
       sentence, he must file with the trial court a written motion to reconsider the sentence.
       Defendant asked to make an oral motion, but the court instead asked defendant if he wanted
       an attorney to assist “in preparing any written motions challenging the sentence of the
       sentencing hearing”; defendant answered affirmatively. The court stated that it would appoint
       an attorney to “represent [defendant] on those motions.” The record reflects that, the same
       day, the court issued a notice to posttrial counsel, informing him of his appointment to
       represent defendant for “filing of ~ [sic] defendant’s postsentence motions.” No postsentence
       motions were filed. Rather, one week later, posttrial counsel filed on defendant’s behalf a
       notice of appeal.

¶ 18                                        II. ANALYSIS
¶ 19                          A. Ineffective Assistance–Trial Counsel
¶ 20        Defendant argues that trial counsel’s performance constituted ineffective assistance
       where she failed to convey to the jury the insignificance of his DNA matching the crime-
       scene DNA at only seven loci. Defendant notes that counsel failed to present any evidence,
       through cross-examination or the presentation of witnesses, reflecting that a finding based
       on a profile of fewer than 13 loci is unreliable. He argues that, at the time of his trial, such
       evidence was available and that counsel’s demonstrated lack of knowledge reflects that she
       did not investigate the issue. Defendant argues that counsel’s actions cannot be considered
       sound trial strategy and that no reasonably effective defense attorney presented with the same
       circumstances would engage in similar conduct. As the State’s prosecution against him was
       based entirely on the DNA evidence and his conviction rested solely on Aper’s testimony,
       defendant argues that, if counsel had presented evidence to show that the partial “match” was
       insignificant, there is a reasonable probability that the result of the trial would have been
       different. Defendant requests that we reverse his conviction and remand the case for a new
       trial with different counsel.
¶ 21        A defendant may raise an ineffective-assistance claim on direct appeal when the basis of
       the claim can be ascertained from the record. See, e.g., People v. Phillips, 383 Ill. App. 3d
521, 544-45 (2008) (addressing claims that could be ascertained from the record (counsel’s
       failure to request a jury instruction on a lesser included offense), but declining to address
       claims that required consideration of matters outside the record (counsel’s failure to
       introduce into evidence a report not in the record)). Here, defendant’s ineffective-assistance
       claim challenges counsel’s on-the-record performance or, more importantly, her absence of

                                                 -6-
       performance. See, e.g., People v. Foster, 168 Ill. 2d 465, 480 (1995) (noting in a
       postconviction setting that certain allegations regarding an attorney’s failures to perform
       constituted claims for which facts were contained in the trial record and could have been
       raised on direct appeal). Specifically, posttrial, defendant in his pro se capacity challenged
       counsel’s lack of cross-examination of the State’s DNA expert, her failure to present any
       evidence to challenge the DNA evidence, and the overall effectiveness of her efforts
       regarding that evidence. Therefore, we can ascertain from the record whether counsel’s
       performance (for example, the extent of counsel’s cross-examination of the State’s key
       witness, counsel’s statements to the jury regarding a “match,” and the fact that she called no
       witnesses) fell below an objective standard of reasonableness and caused defendant
       prejudice. Contrary to the dissent’s assertions, addressing defendant’s claim is proper.2
¶ 22        The sixth amendment guarantees an accused in a criminal prosecution the right to
       assistance of counsel. U.S. Const., amend. VI. The right to counsel encompasses the right to
       effective counsel; “ ‘the essential aim of the amendment is to guarantee an effective advocate
       for each criminal defendant.’ ” People v. Holmes, 141 Ill. 2d 204, 218 (1990) (quoting Wheat
       v. United States, 486 U.S. 153, 159 (1988)). The appropriate focus in evaluating a sixth
       amendment claim is the adversarial process. Id. at 217. More specifically, a defense attorney
       has an “overarching duty” to advocate for his or her client’s case and to use his or her skills
       and knowledge to render the trial a reliable adversarial process. Strickland v. Washington,
       466 U.S. 668, 688 (1984). The constitutional guarantee of effective counsel contemplates
       that, to render the trial a reliable adversarial process, counsel will engage evidentiary rules
       to shield his or her client from a decision based on unreliable evidence (People v. Moore, 279
Ill. App. 3d 152, 159 (1996)) and will appreciate and understand the legal principles
       applicable to the case (People v. Faulkner, 292 Ill. App. 3d 391, 394 (1997)). Further, “[i]t
       contemplates assistance ready to provide an adversarial check to a prosecutor’s excessive
       endeavors.” People v. Fletcher, 335 Ill. App. 3d 447, 453 (2002).
¶ 23        When a defendant argues that counsel’s performance was ineffective, he or she must
       show both that: (1) the attorney’s performance fell below an objective standard of
       reasonableness (deficient performance prong); and (2) there is a reasonable probability that,
       but for the attorney’s deficient performance, the outcome of the trial would have been
       different (prejudice prong). Strickland, 466 U.S. at 687; People v. Villareal, 198 Ill. 2d 209,
       228 (2001). To succeed on an ineffective-assistance claim, both Strickland prongs must be
       satisfied. Strickland, 466 U.S. at 687; People v. Williams, 181 Ill. 2d 297, 320 (1998). A
       reasonable probability is a probability sufficient to undermine confidence in the outcome;
       specifically, that counsel’s deficient performance rendered the result of the trial unreliable
       or the proceeding fundamentally unfair. People v. Enis, 194 Ill. 2d 361, 376 (2000).
¶ 24        There is a strong presumption that an attorney’s performance falls within the wide range


               2
                Further, our reference, later in this analysis, to certain scholarly sources reflects merely the
       existence of various arguments that counsel could have used, not that counsel should have introduced
       those specific sources into evidence. Accordingly, those sources do not constitute off-the-record
       evidence precluding consideration of defendant’s claim.

                                                     -7-
       of reasonable professional assistance. Trial strategy cannot be a basis for finding counsel
       ineffective. See People v. Smith, 177 Ill. 2d 53, 93 (1997). However, the presumption that
       the challenged action or inaction was the product of sound trial strategy may be overcome
       where no reasonably effective defense attorney, confronted with the circumstances of the
       defendant’s trial, would engage in similar conduct. Fletcher, 335 Ill. App. 3d at 453. Our
       review of defendant’s ineffective-assistance claim is bifurcated: we defer to the trial court’s
       findings of fact unless they are contrary to the manifest weight of the evidence, but we assess
       de novo the ultimate legal issue of whether counsel’s act or omission supports an ineffective-
       assistance claim. People v. Bailey, 375 Ill. App. 3d 1055, 1059 (2007). For the following
       reasons, we conclude that, here, both Strickland prongs are met.
¶ 25       First, we conclude that counsel’s performance fell below an objective standard of
       reasonableness. Counsel failed to effectively challenge the meaning or significance of Aper’s
       conclusions based on only a partial-profile comparison. Specifically, Aper’s testimony
       explained that he could compare defendant’s DNA with only seven loci on the hair DNA.
       Counsel neither argued nor presented any evidence challenging the reliability of a partial-
       profile comparison. Nor did counsel probe the accuracy of Aper’s testimony of the statistical
       probabilities (“1 in 1.4 billion black, 1 in 103 million white, and 1 in 170 million Hispanic
       individuals”) of finding in the general population another profile similar to defendant’s such
       that it would match the hair DNA at those seven loci. At the time of trial, however, viable
       arguments or evidence challenging the significance of Aper’s findings could have been
       made.3
¶ 26       For example, as to the significance of a “match” at fewer than 13 loci, one legal scholar
       has explained that matching at fewer than 13 loci will exclude a suspect if it can be
       determined that there is no match at the remaining available loci. “When the same thirteen
       loci can be typed in a crime-scene sample, a mere nine-[loci] match will not generate a
       suspect. In fact, the discrepancies in the full profile at the other four loci will exclude a
       suspect as a possible source of crime-scene DNA.” David H. Kaye, Trawling DNA
       Databases for Partial Matches: What Is the FBI Afraid Of?, 19 Cornell J.L. & Pub. Pol’y
       145, 153-54 (2009). Here, counsel did not press Aper or present evidence regarding the
       theoretical possibility that, if defendant’s DNA profile were found to match the hair DNA
       at seven loci, but to not match at any of the six missing loci, defendant likely would be
       excluded as the source of the crime-scene DNA. In fact, Aper’s explanation of the chart
       comparison reflects that, at the seventh locus, Aper could not with certainty state that
       defendant matched; “[t]his D13 [seventh] location I have a type 10, and he has a 1013. So
       he’s got some. There is one type that’s consistent with this profile, but I did not observe the
       13 there.” Aper explained that it was possible that defendant would match at that locus, but


               3
                 To support his argument that counsel’s inaction was unreasonable, defendant directs our
       attention to People v. Wright, No. 1-07-3106 (Ill. App. Mar. 26, 2010). On June 3, 2011, after
       briefing in this appeal was complete, the Wright decision was withdrawn. Accordingly, we grant the
       State’s motion to strike the portions of defendant’s briefs that rely on that authority, and we do not
       consider the holding in Wright for this disposition. However, we nevertheless find useful to our
       analysis some of the literature summarized therein.

                                                    -8-
       that the threshold of the sample was simply too low to opine with certainty. Counsel did not
       highlight this discrepancy to the jury or examine Aper on the fact that, at one of the seven
       loci, he could not claim a match and, therefore, concluded only that defendant could not be
       excluded as a contributor, not that defendant was a match. Instead, while counsel in closing
       argument reminded the jury that not all 13 loci that are routinely profiled were available, she
       stated that “seven were a match to [defendant]. *** Just over half the DNA match is what
       we have here.” Counsel did not, however, through evidence or argument, develop for the jury
       that the missing loci could be critical and, in fact, exculpatory. While it was up to the jury
       to decide what weight to give a match at “over half” of a full DNA profile, counsel did not
       present the jury with any information against which to weigh that evidence.
¶ 27        The error created by the absence of argument or evidence challenging the strength of a
       partial match is compounded by the absence of any argument or evidence challenging the
       statistical significance of a partial match. The statistical probability of finding a DNA profile
       in the general population is a critical step in DNA analysis. See People v. Miller, 173 Ill. 2d
167, 185 (1996) (“For a [DNA] match to be meaningful, a statistical analysis is required. The
       statistical analysis determines the frequency in which a match would occur in a database
       population.”). Here, Aper’s testimony regarding the statistical probability of finding in the
       general population a match to defendant’s DNA (such that it would, at the relevant seven
       loci, match the partial profile from the crime scene) was unchallenged. However, studies of
       various states’ databases collecting offenders’ DNA profiles have led legal scholars and
       mathematicians to doubt the alleged low probability of encountering a random, partial-profile
       “match” in the general population.
¶ 28        For example, a 2005 study of the offender database in Arizona revealed that, within the
       database of 65,493 profiles, there were 122 pairs of profiles that matched at 9 loci (but did
       not match at the other 4 loci), and another 20 pairs that matched at 10 loci (and did not match
       at the remaining 3 loci). Kaye, supra, at 154. In other words, more than 284 individuals had
       the same information (more specifically, alleles) at nine loci as at least 1 other individual in
       the database. These findings prompted commentary that, if the frequency “for a nine-locus
       match is anything like one in 754 million for whites, and one in 561 million for blacks [as
       some DNA experts testify], how can it be that a database as small as [Arizona’s with] a mere
       65,493 entries produces even one such match?” (Internal quotation marks omitted.) Kaye,
       supra, at 155. Similar results have been discovered in the offender databases in Maryland (32
       pairs of 9-loci matches within a database of 30,000 profiles) and, apparently, California
       (among 65,000 profiles, there were 122 pairs that matched at 9 of the 13 loci). See Ken
       Strutin, Databases, E-Discovery and Criminal Law, 15 Rich. J.L. & Tech. 6, 54 (2009).4
       Legal scholars and scientists have further questioned whether the “extraordinarily large”
       figures used in court to estimate the probability of a random match in the general population
       are “no better than alchemy,” and one mathematician has called such numbers “ ‘total
       nonsense’ ” and “ ‘a damned lie’ ” and has stated that admitting this testimony in court is

               4
                 It appears that a similar study has been conducted of the Illinois offender database. See, e.g.,
       Strutin, supra, at 48-51. Those results were published in the withdrawn Wright decision; however,
       we do not have those results before us.

                                                     -9-
       “ ‘disgraceful’ ” and that courts “ ‘may as well admit alchemy and astrology.’ ” Kaye, supra,
       at 145, 147 (quoting Keith Devlin, Damned Lies (Oct. 2006),
       http://www.maa.org/devlin/devlin_10_06.html). Nevertheless, other than to suggest that one
       of defendant’s relatives might have DNA similar to defendant, the defense presented no
       evidence or even argument that Aper’s figures, given that they were based on only a partial-
       profile comparison, might be inaccurate.
¶ 29        The State argues that counsel did not perform unreasonably, because: (1) her decisions
       were strategic; (2) the methods and statistical analyses Aper employed have been found
       reliable in other cases (e.g., Miller, 173 Ill. 2d at 189); and (3) convictions have, in other
       cases, been upheld based on matches at fewer than seven loci.5 Thus, the State concludes
       that, given the established precedent of the reliability of DNA evidence with loci profiles
       either equal to or with fewer than the seven here, defendant was provided with competent
       representation.
¶ 30        Extending this argument and taking it to its logical conclusion, the State suggests that a
       defense counsel may be excused for not subjecting the State’s DNA evidence (here, the only
       evidence offered against defendant) to adversarial testing if the methods used or results found
       have been upheld in another case. We reject this argument. Simply put, the issue on appeal
       here concerns advocacy, not admissibility. We are not considering whether Aper’s testimony,
       the methods he used, and the evidence to which he testified were, in fact, unreliable. We
       offer no opinion on whether a conviction based on a seven-loci match is sustainable. Further,
       we express absolutely no opinion about the accuracy of the aforementioned database studies
       or whether convictions in other cases were properly upheld on the partial-profile matches.
       Although the dissent faults us for not commenting on the merits of the sources, the
       admissibility of the scientific evidence here is not at issue. Rather, we assess simply the
       competency of counsel’s performance. The fact that other cases have upheld convictions
       based on fewer-loci matches (where, as noted, there was also significant corroborating
       evidence of guilt), or that the methods have been found reliable, is irrelevant. Here, reliability
       is simply divorced from advocacy.
¶ 31        It is critical to note that, contrary to the dissent’s characterization of our decision, we do
       not find counsel’s performance deficient simply because she failed to use the referenced
       academic writings, nor do we set knowledge of obscure academic articles as the baseline
       requirement for effective representation. Rather, we consider whether counsel, in her role as


               5
                 For this argument, the State relies on the following out-of-state and/or unpublished
       authority: Jackson v. Commonwealth, 587 S.E.2d 532 (Va. 2003) (DNA matched six of eight loci
       and the defendant’s detailed confession was corroborated by the victim’s injuries); Williams v. State,
       No. M2007-02328-CCA-R3-PC, 2009 WL 29884 (Tenn. Crim. App. Jan. 6, 2009) (unpublished)
       (five-loci match and the victim identified the defendant); State v. Hicks, No. 27939-8-II, 2003 WL
734232 (Wash. Ct. App. Mar. 4, 2003) (unpublished) (five of nine loci matched and physical
       evidence, such as the victim’s keys and knife used in the crime, were tied to the defendant); Compton
       v. Hartley, No. 07-CV-02363-WYD, 2009 WL 3052290 (D. Colo. Sept. 22, 2009) (unpublished) (not
       reciting facts presented at trial, but noting that Colorado tests only 7, not 13, genetic loci, and a
       match is defined as being where all 7 loci are exactly the same).

                                                   -10-
       defendant’s advocate and with her “overarching duty” to use her skills and knowledge to
       render the trial a reliable adversarial process, subjected the evidence against defendant to the
       type of inquiry to which a reasonably effective defense attorney, confronted with the
       circumstances of defendant’s trial, would subject it. In our view, there is no question that,
       in any routine presentation of DNA evidence, a reasonably effective defense attorney
       confronted with the circumstances of defendant’s trial would, in some capacity, argue that
       a DNA comparison based on fewer than 13 loci might be unreliable or that the partial profile
       recovered might not be uncommon. While the existence of the aforementioned studies and
       commentary (which, we note, pertained to matches at nine loci, not only seven as presented
       here) are examples of resources that could be referenced to formulate those arguments, our
       assessment of counsel’s performance is not tied to any particular academic source or
       compilation of sources. Indeed, the well-established fact that the police routinely test DNA
       evidence at 13 loci is the only information needed to make a basic argument that the fewer
       loci available for testing the less certain the results might be. Further, the fact that, as the
       dissent points out, there is a statutory procedure by which an attorney may request a database
       search for the recovered DNA profile (725 ILCS 5/116-5(a) (West 2006)) reflects that
       attorneys need not act as, to use the dissent’s words, “omniscient academics” in order to
       know that questioning the statistical implications of a recovered DNA profile is a basic line
       of inquiry. Infra ¶ 76. We conclude that it was objectively unreasonable for counsel to refrain
       from pursuing, in any regard, a challenge to the significance, if any, of the alleged seven-loci
       match presented.
¶ 32       When we view in its entirety the manner in which defense counsel handled the DNA
       issue in this case, it is clear that counsel’s challenge to this evidence was virtually
       nonexistent, and quite possibly counsel simply did not understand the evidence. Again (and
       unlike the cases upon which the State relies to argue that convictions may be upheld on
       partial-profile matches), the only evidence linking defendant to this crime (the seven-loci
       comparison) was uncorroborated and unchallenged. Counsel’s cross-examination of the only
       witness linking defendant to the crime consisted of three questions. We do not mean to
       suggest that the number of questions asked rendered the performance per se unreasonable.
       Indeed, we acknowledge that, generally speaking, whether to call particular witnesses and
       the manner and extent of cross-examination are matters of trial strategy that will not
       ordinarily support an ineffective-assistance-of-counsel claim. People v. Ramey, 152 Ill. 2d
41, 54 (1992). However, as an ineffective-assistance claim requires consideration of how a
       reasonably effective defense attorney would conduct himself or herself if confronted with the
       circumstances of the defendant’s trial, the question of what constitutes sound trial strategy
       is necessarily fact-dependent. Fletcher, 335 Ill. App. 3d at 453. The presumption that
       counsel’s actions or omissions were the product of sound trial strategy may be rebutted when
       the chosen strategy is “so unsound that counsel completely fails to conduct any meaningful
       adversarial testing.” (Emphasis added.) People v. Leeper, 317 Ill. App. 3d 475, 482 (2000).
       Here, there was only one piece of evidence linking defendant to the crime, and the
       circumstances required subjecting that evidence to adversarial testing beyond that displayed.
       As such, we conclude that counsel’s performance fell below an objective standard of
       reasonableness.


                                                -11-
¶ 33        Turning to the Strickland prejudice prong, we conclude for similar reasons that there is
       a reasonable probability, i.e., a probability sufficient to undermine confidence in the
       outcome, that, but for counsel’s deficient performance, the outcome of the trial would have
       been different. Strickland, 466 U.S. at 687. “DNA evidence is often assumed to have a
       special aura of certainty and mystic infallibility ***.” Joel D. Lieberman et al., Gold Versus
       Platinum: Do Jurors Recognize the Superiority of DNA Evidence Compared to Other Types
       of Forensic Evidence?, 14 Psychol. Pub. Pol’y & L. 27, 52 (2008). Here, there was a basis
       to challenge the infallibility of the DNA evidence against defendant, which was portrayed
       as a “match,” but that argument and evidence was not developed. Given that the DNA
       evidence here was the only evidence against defendant, there is a reasonable probability that,
       if counsel had effectively explained and argued to the jury the potential weaknesses of the
       evidence, reasonable doubt as to defendant’s guilt might have been raised.
¶ 34        We note that we disagree with the State that defense counsel cured any prejudice in
       closing argument. Aper testified only that defendant could not be excluded as contributing
       to the profile obtained from the hairs on the window. In closing, however, the State
       emphasized that Aper found a “match,” and although defense counsel in her closing
       accurately recounted Aper’s finding, she nevertheless proceeded to refer to the “match” at
       seven points and say that “over half the DNA match is what we have.”6 Further, counsel’s
       inaccurate summary of Aper’s statistics–stating that one-third of the population would have
       defendant’s DNA profile–suggests a lack of understanding of the evidence. Thus, while the
       defense closing argument made clear that there was no other evidence for the jury to
       consider, it did not erase the prejudice created by the failure to subject that remaining
       evidence to adversarial testing.
¶ 35        Moreover, we disagree with the State and the dissent that there is no prejudice because
       defendant admitted his guilt at the sentencing hearing where, in his statement in allocution,
       he apologized to those he had harmed, indicated that he understood why the State was asking
       for the maximum sentence, stated that he could not justify his actions, and commented that
       any punishment he received would be less than what he deserved. It is clear that, to constitute
       a judicial confession, the statement must directly acknowledge guilt or directly and
       necessarily imply guilt. Compare People v. Green, 17 Ill. 2d 35, 39, 41 (1959) (finding a
       judicial confession where the defendant’s in-court statement was “ ‘Well, I will tell the truth,
       your Honor. You see, I committed the crime.’ ”), with People v. Redd, 173 Ill. 2d 1, 29-30
       (1996) (finding that the State improperly characterized as a confession the defendant’s
       statement to a witness, wherein he asked who “killed the kids” (suggesting knowledge of the
       killings that others lacked), because the defendant did not therein “directly acknowledge his
       commission of the offenses”), and People v. Hunter, 331 Ill. App. 3d 1017, 1025-26 (2002)


               6
                  We note that we simply cannot abide by the dissent’s suggestion that a layperson on a jury,
       who has received absolutely no guidance from defense counsel about a nonexclusion and whether
       that is, in fact, different from a match is able to parse out the potentially nuanced distinction on his
       or her own. As such, we disagree with the dissent’s suggestion that counsel’s representation was
       effective when she told the jury that defendant’s profile was a seven-loci “match” to that from the
       hairs.

                                                    -12-
       (the defendant, convicted of forgery, stated at sentencing that his “purpose” in going to the
       currency exchange was to “ ‘obtain more currency for more crack cocaine’ ”; court disagreed
       that stating the purpose for going to the exchange was sufficient to constitute a judicial
       confession that the defendant was the person who forged the check). Here, defendant’s
       statement, which intermittently discussed prior crimes, his faith, and accepting responsibility
       for those he had harmed, was simply too vague to be considered a confession. Instead, while
       defendant’s statements may be read to suggest guilt, they may also be read as referring to his
       remorse for a life of crime generally, and not specifically to this offense, in an attempt to
       obtain the most lenient sentence possible.
¶ 36        We further disagree with the dissent’s position that defendant’s examination of witnesses
       at his posttrial motion hearing meets the standard of a judicial confession. “A judicial
       confession is a voluntary acknowledgment of guilt during a judicial proceeding, such as a
       plea of guilty, testimony at trial, or testimony at some other hearing.” (Emphasis added.)
       Hunter, 331 Ill. App. 3d at 1025; see also Green, 17 Ill. 2d at 41-42 (“a judicial confession
       consists of a plea of guilty to an indictment or some similar action or conduct in a court or
       judicial proceeding. [Citations.] The testimony of an accused at the trial may constitute a
       judicial confession, [citation] or such confession may consist of a statement before a
       magistrate on preliminary [hearing].”). At the posttrial motion hearing, defendant offered no
       guilty plea or personal testimony, and his questions of witnesses and introduction of evidence
       are not akin to a guilty plea or his own testimony. Rather, as his motion alleged ineffective
       assistance of counsel, defendant’s presentation at the hearing was designed to establish that
       he and his counsel had disagreed about trial strategy, namely, whether defendant should take
       the stand, confess to the crime, and tell the jury that, because God forgives him, the jury
       should enter a not-guilty verdict. Counsel advised against that strategy, and defendant
       challenged that advice at the hearing. Therefore, defendant’s examination of witnesses and
       presentation of exhibits reflected that defendant, at one point in pretrial strategy discussions
       with his attorney, suggested making a judicial confession but did not ultimately do so. We
       view this evidence as similar to other testimony, at the same hearing, reflecting that
       defendant had engaged in guilty-plea discussions with the State. The fact that defendant
       entertained pleading guilty does not equate to a guilty plea. Similarly, evidence that
       defendant discussed with counsel confessing to the crime in court does not equate to a
       judicial confession. We conclude, therefore, that Strickland’s prejudice prong is satisfied and
       that there is a reasonable probability that, but for counsel’s errors, the result of the trial would
       have been different.
¶ 37        Accordingly, we reverse defendant’s conviction and remand the cause for a new trial with
       new counsel. Moreover, because we are remanding for a new trial, we must consider whether
       the evidence was sufficient to prove defendant’s guilt beyond a reasonable doubt. People v.
       Fornear, 176 Ill. 2d 523, 535 (1997). Here, defendant makes no argument regarding the
       sufficiency of the evidence, and we conclude that, if the evidence presented is accepted by
       the jury, it would support a finding of guilt. Thus, there is no double jeopardy impediment
       to a new trial. Fornear, 176 Ill. 2d at 535.




                                                  -13-
¶ 38                        B. Ineffective Assistance–Posttrial Counsel
¶ 39       Defendant next argues that posttrial counsel provided ineffective assistance where he did
       not file a postsentencing motion. However, as we are reversing defendant’s conviction and
       remanding for a new trial, we need not address this argument.

¶ 40                                  III. CONCLUSION
¶ 41       For the foregoing reasons, the judgment of the circuit court of Winnebago County is
       reversed, and the cause is remanded.

¶ 42       Reversed and remanded.

¶ 43       JUSTICE BIRKETT, dissenting:
¶ 44       I respectfully dissent. First, I disagree that trial counsel’s challenge to the strength of the
       State’s DNA evidence fell below professional norms because counsel failed to conduct a
       more thorough cross-examination of the State’s expert or retain a defense expert to challenge
       the theoretical basis for the State’s DNA analysis. Second, I agree with the State that, even
       if counsel’s performance was deficient, defendant suffered no prejudice, because he made
       confessions during his sentencing. Though the State does not recognize it, defendant also
       made confessions during the hearing on his pro se motion for a new trial.

¶ 45                     I. Trial Counsel’s Performance Was Not Deficient
¶ 46        First, I stress just how high a burden defendant faces attacking trial counsel’s
       performance. “The benchmark for judging any claim of ineffectiveness must be whether
       counsel’s conduct so undermined the proper functioning of the adversarial process that the
       trial cannot be relied on as having produced a just result.” Strickland, 466 U.S. at 686. “[T]he
       defendant must prove that counsel made errors so serious, and that counsel’s performance
       was so deficient, that counsel was not functioning as the ‘counsel’ guaranteed by the sixth
       amendment.” People v. Richardson, 189 Ill. 2d 401, 411 (2000). “[C]ounsel’s strategic
       decisions are virtually unchallengeable” (People v. Palmer, 162 Ill. 2d 465, 476 (1994));
       “matters of trial strategy will not support a claim of ineffective assistance of counsel unless
       counsel failed to conduct any meaningful adversarial testing” (People v. Patterson, 217 Ill.
2d 407, 441 (2005)). Given the sketchy record on the ineffectiveness claim, perhaps the
       principle most important here is that a “strong presumption” exists that “trial counsel had
       good reasons for strategic decisions.” United States v. Lindsey, 157 F.3d 532, 535 (7th Cir.
       1998).
¶ 47        I divide my analysis of trial counsel’s performance into two sections. The first section
       addresses counsel’s performance at trial. The second section examines counsel’s overall
       representation in the case, as counsel’s performance at trial was but one component of the
       conduct that Strickland requires us to examine. “The issue of incompetency of counsel is
       always to be determined from the totality of counsel’s conduct.” People v. Mitchell, 105 Ill.
2d 1, 15 (1984); see also Montgomery v. Peterson, 846 F.2d 407, 412 (7th Cir. 1988)

                                                  -14-
       (“Counsel’s performance must be evaluated in view of the totality of the circumstances ***.”
       (citing Strickland, 466 U.S. at 689)). As I explain in greater detail below, the record reflects
       that counsel engaged in the sound pretrial strategy of pursuing plea negotiations with the aim
       of minimizing the substantial prison time to which defendant was exposed given the multiple
       pending charges he was facing in addition to the residential burglary charge in this case.
       Those six additional charges included three charges of residential burglary, one charge of
       possession of a stolen vehicle, one charge of theft, and one charge of criminal trespass to
       land. In aggravation at sentencing, the State produced compelling evidence of defendant’s
       involvement in two specific residential burglaries, which, though it is unclear, may have been
       among the cases pending during the proceedings below. Counsel secured a reasonable offer
       of 25 to 30 years in prison, which was in the lower half of the range of prison time (12 to 60
       years) that defendant would have faced if convicted of the current offense and of one or more
       additional residential burglaries if committed while he was on bail for the current offense.
       Defendant, however, rejected the offer, was tried, and then was sentenced to the maximum
       of 30 years on the one burglary count alone. Trial court records, of which this court may take
       judicial notice (see In re Estate of Pellico, 394 Ill. App. 3d 1052, 1059 (2009) (taking notice
       of circuit court records)), show that all other pending charges were dismissed on December
       6, 2010. Viewed in its totality, counsel’s conduct was prudent and reasonable, since
       defendant was spared from the much harsher sentence that he would have received if
       convicted on the remaining pending charges.

¶ 48                               A. Counsel’s Conduct at Trial
¶ 49       My initial complaint is that the majority’s conclusions are not based on the record, as
       there virtually is no record on the specific issues that defendant raises on appeal. In
       defendant’s pro se posttrial motion, the allegation of ineffectiveness for counsel’s handling
       of the DNA issue consisted of just these few lines in paragraph 10:
                “10. Under the line of defense [that] counsel chose for the defendant his rights to
           adequate representation and a meaningful adversarial defense were violated to [sic] a fair
           trial in the said ways:
                (1) By both failing and neglecting to question and challenge the [State[’]s witness
           concerning evidence and reports. [Citation.]”
       At the evidentiary hearing on his posttrial motion, at which defendant also appeared pro se,
       defendant questioned trial counsel on her handling of the DNA issue:
                “Q. How come you never called anybody on behalf of the defense to question your
           line of reasoning as far as the Buccal swab testings or hair testing, as to counter the
           defense–or the State’s evidence?
                A. Well, the technician that did the testing testified, and I cross-examined that person.
                Q. Effectively?
                A. I believe so.
                Q. Do you recall the questions you asked?
                A. Specifically, no.

                                                 -15-
              Q. Do you recall questioning–how many witnesses you questioned during the trial?
              A. No. I know that there were witnesses that I asked no questions of. Those were
          simply witnesses that testified that there had been a burglary. And I was pretty clear there
          had been a burglary. The question was whether or not you had committed it. So the main
          focus was on the DNA testimony.
              Q. Okay. Your line–your line of defense was?
              A. Simply that they could not prove the case beyond a reasonable doubt, based on the
          evidence that they had.
              Q. Okay. And you never called into question any other person to dispute the
          evidence?
              A. Did I call witnesses?
              Q. Correct.
              A. No.
                                                ***
              Q. As far as the State making comments in reference to statistical data in trial, in
          closing arguments, your line of defense was that evidence could be–couldn’t exclude
          anybody related to me, correct?
              A. That was one argument, yes.
                                                ***
              Q. So as far as [the State] making reference to statistical data that was contrary to
          your line of defense, why didn’t you object?
                                                ***
              THE COURT: *** The question is, was there anything that was being argued that
          was a misstatement of the evidence by either side. The question is, did you feel there was
          any misstatement made by opposing counsel of the evidence?
              A. Not that I specifically recall. If there was–I mean I guess I just don’t remember.
              Q. So you don’t recall her closing argument?
              A. Generally I recall. I don’t–I don’t remember any specific misleading.”
¶ 50      Following the testimony, the parties argued the merits of paragraph 10 of the posttrial
       motion, and the trial court made its ruling:
              “THE COURT: [Paragraph 10.]
              [Defendant]: Under the line of defense counsel chose for the defendant his rights to
          a meaningful, adversary defense were violated and a fair trial in said ways. And I
          stipulated six different ways, and I went over them during questioning, as far as my
          attorney. And they’re pretty clear-cut, as far as how they’re written down.
              THE COURT: Do you wish to respond?
              MS. LOMBARDO [Assistant State’s Attorney]: Judge, I guess I would just note that
          they are all very vague. There is nothing specific about his allegations, so I don’t know
          how they are sufficient for the Court to make a ruling with regards to what specifically

                                                -16-
            that [sic] he is alleging she failed to do. Other than that, I would just stand on the
            testimony that’s been presented here at trial. And I do believe that [trial counsel] did not
            commit any errors.
                THE COURT: I will deny paragraph 10 in its entirety.”
¶ 51        As the State noted, defendant’s allegation of ineffectiveness in paragraph 10 remained
       “vague” even after the testimony and argument. The only evidence pertinent to paragraph 10
       that defendant elicited at the evidentiary hearing was trial counsel’s testimony that her
       “focus” at trial was the DNA testimony, that she believed that her cross-examination of Aper
       was “effective[ ],” that she called no witnesses for the defense, and that she made no
       objection to any part of the State’s closing argument and could not recall anything
       “misleading” in that argument. In arguing paragraph 10 of his motion, defendant essentially
       stood on the testimony. “Under the standards laid out in Strickland, the defendant must point
       to a specific act or omission of counsel which he alleges shows prejudice or unprofessional
       error.” People v. Collins, 153 Ill. 2d 130, 140 (1992) (citing Strickland, 466 U.S. at 690). The
       trial court properly denied the ineffectiveness claim, as defendant specified no way in which
       trial counsel (as he alleged) “fail[ed] and neglect[ed] to question and challenge the [State[’]s
       witness concerning evidence and reports.” See Collins, 153 Ill. 2d at 140 (defendants’
       postconviction claims of ineffectiveness of trial counsel failed under Strickland as defendants
       did not “refer to specific actions or arguments the trial counsel should have made”); People
       v. Williams, 139 Ill. 2d 1, 17 (1990) (in case where ineffectiveness was alleged for the first
       time on appeal, it was inadequate for defendant to assert simply that “trial counsel ‘entirely
       failed to subject the prosecution’s case to meaningful adversarial testing’ and that ‘trial
       counsel *** objected not often enough,’ objecting ‘a grand total of six times’ ”). Trial
       counsel acknowledged that she called no witnesses for the defense, but defendant did not
       articulate how any such witnesses could have helped the defense.
¶ 52        Given defendant’s failure to develop his vague assertions, I cannot agree with the
       majority’s description: “[D]efendant *** challenged counsel’s lack of cross-examination of
       the State’s DNA expert, her failure to present any evidence to challenge the DNA evidence,
       and the overall ineffectiveness of her efforts regarding that evidence.” Supra ¶ 21. This is,
       in my view, an unwarranted expansion of defendant’s bald claim that trial counsel “fail[ed]
       and neglect[ed] to question and challenge the [State[’]s witness concerning evidence and
       reports.” Defendant never identified in what specific way trial counsel’s efforts fell short. His
       thin posttrial efforts cannot reasonably be called (as the majority terms it) a “challenge,”
       much less a “challenge” to any specific act or omission by trial counsel.
¶ 53        Appellate counsel for defendant now attempts to revivify the ineffectiveness claim. The
       attempt is limited by the sparse record developed below, because “[a] court of review must
       determine the issues before it solely on the basis of the record made in the trial court”
       (People v. Reimolds, 92 Ill. 2d 101, 106-07 (1982)). The majority, however, allows appellate
       counsel to expand the ineffectiveness claim into a shape unrecognizable from the form it had
       below. The vague, undeveloped allegations have ballooned into a focused attack on trial
       counsel. The majority agrees that trial counsel’s performance fell below professional
       standards and highlights three main omissions by trial counsel in her challenge to the DNA
       evidence. First, counsel failed to exploit Aper’s acknowledgment that, with respect to one

                                                 -17-
       of the seven loci, he could not positively say that defendant was a “match” (to use the
       majority’s term). Second, counsel failed to “press Aper or present evidence regarding the
       theoretical possibility that, if defendant’s DNA profile were found to match the hair DNA
       at seven loci, but to not match at any of the six missing loci, defendant likely would be
       excluded as the source of the crime-scene DNA.” (Emphases in original.) Supra ¶ 26. In
       support, the majority cites the work of “one legal scholar,” David Kaye, who, according to
       appellate counsel, has “explained that matching at fewer than 13 loci will exclude a suspect
       if it can be determined that there is no match at the remaining available loci.” (Emphasis in
       original.) Supra ¶ 26. Third, counsel neglected to use recent literature in which “legal
       scholars and mathematicians *** doubt the alleged low probability of encountering a
       random, partial-profile ‘match’ in the general population.” Supra ¶ 27. Below, I explain the
       relationship among these conclusions and address them on their merits. For now, I note a
       fundamental procedural problem with the majority’s course of action.
¶ 54        Regarding its third point, the majority has in mind specifically the studies of offender
       databases in Arizona, California, and Maryland, as well as the opinions of scholars
       challenging the soundness of statistical probabilities generated by the product rule. The
       majority has mined this literature and data from the withdrawn Wright opinion.7 The Wright
       court, however, at least took pains to note which extrajudicial information cited by the parties
       on appeal was actually before the trial court when it ruled on the defendant’s motion for a
       pretrial database search. See Wright, slip op. at 32 (“Although the trial court in the case at
       bar was not presented with the results of the Maryland or Illinois searches, the trial court did
       have in front of it information from the search of the Arizona database, which revealed 120
       pairs of 9-loci ‘matches’ in a database of 65,493 offenders.”). The majority here is not so
       cautious, but accepts appellate counsel’s offering of multiple scholarly sources, none of
       which was even mentioned in the posttrial proceedings on defendant’s ineffectiveness claim.
¶ 55        I cannot endorse this approach. Though the State (oddly) does not complain that appellate
       counsel is improperly enlarging the ineffectiveness claim, this court has, nonetheless, a
       responsibility to retain its role as an error-correcting tribunal acting within the bounds of the
       trial record. The problem of ineffectiveness claims springing up for the first time on appeal
       and lacking a properly developed record is not a new one. Our appellate court has repeatedly
       noted the severe limitations the defense faces when it attempts to allege ineffectiveness based
       on a silent record–as was essentially done here given that the claim at hand was practically
       undeveloped in the trial court. See People v. Ligon, 365 Ill. App. 3d 109, 122 (2006)
       (“Where the disposition of a defendant’s ineffective assistance of counsel claim requires
       consideration of matters beyond the record on direct appeal, it is more appropriate that the
       defendant’s contentions be addressed in a proceeding for postconviction relief, and the
       appellate court may properly decline to adjudicate the defendant’s claim in his direct appeal
       from his criminal conviction.” (Internal quotation marks omitted.)); see also In re Ch. W.,
       399 Ill. App. 3d 825, 829 (2010) (“One of the problems with raising an ineffective-assistance
       claim on direct appeal is [that] ‘appellate counsel and the court must proceed on a trial record


               7
                   As the majority recognizes, we granted the State’s motion to strike Wright.

                                                    -18-
       not developed precisely for the object of litigating or preserving the claim and thus often
       incomplete or inadequate for this purpose.’ ” (quoting Massaro v. United States, 538 U.S.
500, 504-05 (2003))). More to the point, we should not allow a party to contrive an issue for
       appeal by simply citing us scholarly sources. See Hernandez v. State, 116 S.W.3d 26, 31-32
       (Tex. Crim. App. 2003) (prosecution could not offer, for the first time on appeal, scientific
       literature endorsing the “ADx analyzer” as a reliable test for the presence of drugs in urine;
       the prosecution “cannot now rely on the appellate courts to become independent scientific
       sleuths to ferret out the appropriate scientific materials which could support the trial court’s
       decision to allow the ADx technician’s testimony. *** [J]udicial notice on appeal cannot
       serve as the sole source of support for a bare trial court record concerning scientific
       reliability.”).
¶ 56        I recognize that, in People v. Dalcollo, 282 Ill. App. 3d 944, 955 (1996), one of the
       earliest cases in Illinois to consider the admissibility of statistical probabilities generated by
       the product rule,8 this district held that, where a reviewing court is facing “the question of the
       general acceptance of a new scientific theory or technique,” the court need not “determine
       the issues on appeal based solely on the trial court record,” but may “consider the expert
       evidence presented in the trial court, judicial opinions from other jurisdictions, and any
       pertinent legal and scientific commentaries.”
¶ 57        Dalcollo’s approach does not transfer to the present situation. This court is not facing the
       question of the general admissibility of particular scientific evidence, where it is arguable
       that a reviewing court needs to draw on all pertinent resources before crafting a broad
       pronouncement on admissibility. The question is the competency of counsel’s performance
       under the law as it existed in August 2009, and counsel could not have been expected to
       advocate for, or anticipate, any change in the admissibility of DNA evidence. (In fact, it is
       doubtful that an ineffectiveness claim, strictly construed, could ever be a vehicle for changing
       the underlying law.) The majority would appear to agree given its comment that the issue at
       hand “concerns advocacy, not admissibility” (emphasis in original) (supra ¶ 30) and given
       its refusal to take any stance on the ultimate merit of the scholarly opinions it cites, which
       are critical of the product rule, the methodology that Aper utilized. The only scholarly
       opinion the majority cites regarding the statistical probabilities generated by the product rule
       comes in the form of snippets that Daniel Kaye quotes from mathematician Keith Devlin.
       Devlin, however, uses rather harsh language in denouncing the very admission of statistical
       evidence based on the product rule:
            “When a defendant’s DNA matches that from a crime-scene, it is standard practice to
            introduce the probability of a random match in the general population. *** [I]t is easy to
            be skeptical of such extreme claims. Keith Devlin, a mathematician at Stanford
            University, calls them ‘total nonsense’ and a ‘damned lie.’ In Devlin’s view, it is
            ‘disgraceful’ that courts allow experts to provide such small random-match probabilities:


               8
                Dalcollo was decided roughly two weeks after, yet (strangely) did not cite, Miller, 173 Ill.
2d at 189, in which the supreme court embraced “the product rule [as] a generally accepted statistical
       method for estimating the frequency of a DNA match.”

                                                   -19-
            ‘They may as well admit alchemy and astrology.’ [Citations.]” Kaye, supra, at 147-48.
¶ 58        The majority believes that trial counsel did not have to advocate for abolition of the
       product rule to be an effective counselor, but, strangely, the only opinion the majority
       identifies as an example of the strategy that counsel should have adopted condemns the
       product rule in the most strident terms. The majority gives no indication of how trial counsel
       was supposed to use Devlin’s opinion, much less how counsel was supposed to use it short
       of challenging, as Devlin does, the basic reliability of the product rule. In my view, Dalcollo
       definitely does not apply here, yet I am not convinced that the majority is itself treating this
       question as one of advocacy rather than admissibility.
¶ 59        Even if it were proper for this court to accept these scholarly sources cited for the first
       time on appeal, the ineffectiveness claim would still fail because there is no record as to why
       trial counsel did not pursue cross-examination or introduce evidence based on those
       opinions. If appellate counsel is allowed to rely on those opinions in order to criticize trial
       counsel, who, if only the matter had been raised below, might have given legitimate reasons
       for not utilizing this information, appellate counsel will be bypassing the proof process and
       ambushing on appeal not only trial counsel, whose reputation is at stake, but also the State,
       which now must defend trial counsel’s actions by simply conjecturing as to why counsel
       acted as she did. An ineffectiveness claim cannot proceed in this way, as case law shows.
¶ 60        In Ligon, the defendant alleged, for the first time on appeal, two instances of ineffective
       assistance of counsel. First, the defendant alleged that trial counsel was ineffective for failing
       to interview a certain witness, Compton, prior to trial. Second, the defendant alleged that
       counsel violated canons of professional ethics by claiming, without justification, that
       Compton would testify at trial. Ligon, 365 Ill. App. 3d at 121-23. The appellate court
       declined to adjudicate the issues because they had not been raised below and no record was
       developed as to why trial counsel acted as they did:
            “[The issue of trial counsel’s failure to interview Compton prior to trial] was not
            specifically raised in defendant’s posttrial motion and no evidence pertaining to this
            particular contention was elicited during the hearing on the motion. For instance, the
            court did not hear evidence that Compton was, in fact, available to be interviewed prior
            to the commencement of trial. Consequently, we cannot determine from the record
            whether defense counsel’s decision not to interview Compton until trial had commenced
            was a matter of necessity, because Compton was unavailable or some other extenuating
            circumstance existed, a matter of trial strategy or simply a result of incompetence.
                ***
                *** [As to trial counsel’s representation that Compton would testify, the] [d]efendant
            did not raise this particular contention in his posttrial motion. At the hearing, Compton
            testified that he did not speak to defense counsel until the day of trial. Defense counsel
            testified that he had spoken with Ligon several times prior to trial and that he specifically
            had spoken to defendant about Compton. Nonetheless, defense counsel was not asked
            about his reasons for his opening statement that Compton would testify. Accordingly, it
            is impossible for us, at this juncture, to determine whether, despite the fact that he had
            not yet interviewed Compton, trial counsel had some other reasonable basis to believe


                                                 -20-
            that Compton would testify.” Id. at 122-23.
       The court rejected the ineffectiveness claims, noting that a postconviction proceeding was
       the proper avenue for bringing them. Id.; see also Busby v. State, 990 S.W.2d 263, 268-70
       (Tex. Crim. App. 1999) (“A defendant must overcome the strong presumption that an
       attorney’s actions were sound trial strategy,” and “[o]rdinarily, that presumption cannot be
       overcome absent evidence in the record of the attorney’s reasons for his conduct.”); People
       v. Mendoza Tello, 933 P.2d 1134, 1135 (Cal. 1997) (“[if] the record on appeal sheds no light
       on why counsel acted or failed to act in the manner challenged[,] . . . unless counsel was
       asked for an explanation and failed to provide one, or unless there simply could be no
       satisfactory explanation, the claim on appeal must be rejected” (internal quotation marks
       omitted)); Robertson v. State, 319 N.E.2d 833, 836 (Ind. 1974) (“the trial attorney’s reasons
       for his decisions remain unexplained,” and “[w]ithout evidence to the contrary, we presume
       there were legitimate reasons for the tactical decisions which are at issue on this appeal”).
¶ 61         The majority does not attempt to distinguish Ligon but cites two cases, People v.
       Phillips, 383 Ill. App. 3d 521 (2008), and People v. Foster, 168 Ill. 2d 465 (1995), which,
       it claims, recognize that “[a] defendant may raise an ineffectiveness-assistance claim on
       direct appeal when the basis of the claim may be ascertained from the record.” Supra ¶ 21.
       Neither case helps the majority. The analysis in Phillips simply did not necessitate the kind
       of inquiry that is crucial to the ineffectiveness claim here. The defendant in Phillips, who was
       tried and convicted of first-degree murder and aggravated arson, argued that his trial counsel
       was ineffective for failing to request an instruction on criminal damage to property as a lesser
       included offense of aggravated arson. Because, however, the appellate court determined that
       the evidence would not have rationally supported an acquittal of aggravated arson and a
       conviction of criminal damage to property, the court never reached the issue of whether trial
       counsel had a strategic reason for failing to request the instruction. That issue would have
       posed a substantial obstacle for the defendant, as “irrespective of whether an offense is
       considered a lesser-included offense, Illinois courts have generally recognized that ‘[t]he
       decision to offer an instruction on a lesser-included offense is one of trial strategy, which has
       no bearing on the competency of counsel.’ ” (Emphasis added.) (Internal quotation marks
       omitted.) Phillips, 383 Ill. App. 3d at 540. Similarly here, even if it is assumed (as I deny
       below) that the theories expounded in the scholarly sources might have helped defendant’s
       case, there was no record developed as to why trial counsel did not take that approach.
       Lacking the relevant context, we simply cannot conclude that counsel’s performance was
       deficient.
¶ 62        As for Foster, the majority states in its parenthetical description that the supreme court
       was able to judge the defendant’s ineffectiveness allegations “regarding an attorney’s failures
       to perform” (emphasis in original) (supra ¶ 21). The issue, however, is not whether an
       ineffectiveness allegation concerns an omission as opposed to a commission, but whether
       there is a suitable record upon which to judge counsel’s conduct. In Foster, the defendant
       was convicted of first-degree murder and sentenced to death because he killed the victim
       during the course of an aggravated criminal sexual assault. The defendant alleged that his
       trial counsel was ineffective during the trial because “he failed to: (1) present an opening
       statement; (2) develop a cohesive theory of defense; (3) present the defense of involuntary

                                                 -21-
       intoxication; (4) defend the aggravated criminal sexual assault aspect of the prosecution; and
       (5) address the felony murder issue during closing argument.” Foster, 168 Ill. 2d at 480. The
       defendant also alleged that trial counsel “erred when he conceded in closing argument that
       defendant ‘killed the woman he loved.’ ” Id. The court addressed and rejected these in turn.
       The court was able, based on the record of counsel’s actions at trial, to infer why counsel
       acted or failed to act as he did. For instance, with respect to counsel’s failure to make an
       opening statement, the court said:
            “[T]wo of the three witnesses whom the defense planned to call were unavailable to
            testify at trial. The third defense witness refused to testify based on his fifth amendment
            right against self-incrimination. Further, since the defendant did not testify, the defense
            presented no evidence. Under the circumstances, defense counsel’s decision to waive
            opening statement was not unreasonable.” Id. at 482-83.
       By contrast, the record here sheds no light on why trial counsel failed to utilize the academic
       theories that appellate counsel cites. Therefore, under Ligon, defendant’s claims must be
       brought, if at all, in a collateral challenge.
¶ 63        Because the ineffectiveness claim, as it was framed below, did not include an allegation
       that trial counsel was incompetent for failing to frame a defense along the lines of the
       scholarly sources that appellate counsel cites, no record was developed as to why trial
       counsel did not assume that strategy. Strickland claims are not to be judged in the abstract
       and relief granted simply because a different course of action might have served the
       defendant better. Nor is a Strickland claim necessarily proven even if it is apparent that
       another attorney in the same situation would have acted differently. See People v. Rodriguez,
       364 Ill. App. 3d 304, 312 (2006) (“For purposes of Strickland’s first prong, it is not enough
       that another lawyer, with the benefit of hindsight, would have acted differently than trial
       counsel.”). While I think it is probably misguided, in any circumstances, to pluck academic
       theories from obscurity and hold a defense attorney responsible for not having framed a
       defense around them, it is certainly improper to reach such a conclusion without a record as
       to why the attorney did not take that course of action. A “strong presumption” exists that
       “trial counsel had good reasons for strategic decisions.” Lindsey, 157 F.3d at 546. Defendant
       did not overcome the presumption of competency, because he did not develop the
       ineffectiveness claim in the court below.
¶ 64        I acknowledge, of course, that the sparsity of the record may well have been due to
       defendant’s choice to represent himself during posttrial proceedings. Also, the State has not
       argued that the record is insufficient for our review of the ineffectiveness claim. Regardless,
       we cannot responsibly find trial counsel ineffective based on this record.
¶ 65        Even if I assumed that the record is adequate, I could not reach the same conclusions as
       the majority. Of course, to assume that the record is adequate, I have to make an assumption
       as to why trial counsel did not take the course of action the majority envisions. The record
       is completely silent on this point, and I am forced, like the majority, to operate in a vacuum.
       Though I maintain that it is improper to consider these scholarly sources without any inkling
       as to why trial counsel did not herself consider them, I note that the majority further errs in
       its interpretation of those sources. Notably, in order to conclude that counsel was ineffective,


                                                -22-
       the majority had to find these sources so compelling that counsel, in failing to utilize them,
       could not have been “functioning as the ‘counsel’ guaranteed by the sixth amendment.”
       Richardson, 189 Ill. 2d at 411. I believe this is a drastic and, ultimately, unjustifiable
       position.
¶ 66        My first concern relates to the majority’s methodology, as it appears to have reached its
       conclusion after taking a relatively narrow sample of academic writings on the issue of DNA.
       The majority evidently considered only those sources cited in Wright, the principal authority
       on which appellate counsel relies. I find this curious. Since the majority has already allowed
       the ineffectiveness issue to take a shape far different from what it had in the lower court (and
       what the record permits), I cannot imagine why the majority would feel an institutional
       constraint to consider only Wright’s own sources. I believe that the majority, having opened
       the door to scrutiny of trial counsel’s performance in light of academic writings, should have
       felt free to survey the field, and, I propose, it was the majority’s intellectual duty to conduct
       a wider survey before reaching such a harsh conclusion about trial counsel’s performance.
       Just how wide a survey would have been appropriate is difficult to say, but then such is the
       conundrum that courts face once they detach themselves from the trial record and begin to
       roam for extrajudicial sources: where and when does the review stop? Though it is in the
       nature of academics to disagree, and indeed the product rule has been (and probably still is)
       debated in the literature, the majority acknowledges no academic opinions contrary to those
       of Devlin. I say “acknowledges” rather than “cites” because the majority has cited Kaye,
       who, as it happens, does not share Devlin’s hostility toward the product rule. I am not sure,
       however, that the majority realizes where Kaye stands on the issue. After noting the results
       of the Arizona database study, the majority makes this remark in which it quotes from Kaye:
            “These findings prompted commentary that, if the frequency ‘for a nine-locus match is
            anything like one in 754 million for whites, and one in 561 million for blacks [as some
            DNA experts testify], how can it be that a database as small as [Arizona’s with] a mere
            65,493 entries produces even one such match?’ Kaye, supra, at 155.” Supra ¶ 28.
¶ 67        Though the majority does not quote further, Kaye proceeds to answer the question, and
       he defends the product rule against the heated criticisms from Devlin. Immediately following
       the remark quoted by the majority, Kaye writes:
            “ ‘Scary isn’t it?’ asked Devlin.
            B. The Combinatorial Explosion: All-pairs Trawls and the Birthday Problem
                This scenario is only scary if we conflate the size of the database with the number of
            comparisons being made to find a match. ***
                                                  ***
                *** [I]n a trawl through all possible pairs in a database, every profile in the database
            is compared with every other profile. *** [T]he database need not be so huge before one
            can expect many matches that have very small random-match probabilities. One-to-one
            comparisons (the testing of a known suspect) and one-to-n searches (for a cold hit) are
            markedly different from large n-to-n comparisons (the all-pairs trawls), although
            commentary confusing the latter two types of searches is all too common.
                All-pairs trawling–an artificial form of searching that is not used in criminal

                                                 -23-
           investigations–is analogous to the famous ‘birthday problem.’ The problem is to
           determine the minimum number of people in a room such that the odds favor there being
           at least two of them who were born on the same day of the same month. ***
                *** [A] precise calculation shows that it takes only 23 people before it is more likely
           than not that at least two people in the room share a birthday. The actual number is this
           small because the matching birthday can be any one of the 365 days in the year and
           because the number of comparisons among birthday scales as n2 with an increasing
           number of n people in the room.
                Thus, all-pairs trawling in databases makes it much less surprising to come across
           partial (or even full) matches among unrelated people than in ordinary casework. Just
           think about how many distinct pairs can be formed, and then compared, with the ‘mere
           65,493 entries’ in the Arizona database. *** If the chance of any nine-locus match for
           any pair were ‘one in 754 million,’[9] then the expected number of nine-locus matches
           would be not just one. It would not even be 90 *** or *** 122 ***. It would be (1.53 x
           1012) / (7.54 x 108) = 2,304 nine-locus matches. It seems as if random-match probabilities
           are even smaller than the theoretical estimates.” Kaye, supra, at 155-57.
       Kaye adds this qualifier:
                “But that conclusion cannot rest on these particular numbers. The theoretical random-
           match probability is not 1 in 754 million. That estimate pertained to Caucasians with the
           genotype seen in the first nine-locus match back in 2001. Each profile has its own
           random-match probability in each population group. A detailed study would need more
           than the summary statistics to ascertain whether the observed numbers of partial matches
           exceed those predicted by the basic product rule for unrelated individuals. To account for
           the vast number of possible pairings, we could refer to the individual profiles to compute
           the different RMP [random match probabilities] for each pair of profiles and derive an
           expected number of partial matches. Or, we could use a more efficient procedure that
           merely requires the number of loci at which all the pairs match and the number of loci
           at which they partially match. In principle, more detailed studies with individual-level
           data on profiles and relatedness (or suitably detailed counts) might suggest that the
           theoretical RMPs are just fine, are too high (benefitting defendants), or are too low.” Id.
           at 158.
¶ 68       Kaye then addresses the objection that existing offender databases are inadequate for
       research because they are not a purely random sampling of the population:
                “The choice, however, is not between ideal research databases and worthless, motley
           assemblies of samples. The allele-frequency databases are themselves convenience
           samples with less-than-perfect group classifications, but they still have a place in
           producing reasonable estimates of allele frequencies and in verifying the assumptions of
           statistical independence. Likewise, the offender databases could play a role in checking
           on basic product-rule (and more sophisticated) calculations of random-match

              9
               This was, at least as of 2001, the reported probability of a nine-loci match among
       Caucasians.

                                                -24-
           probabilities.
                It is therefore worth describing the studies that already have been conducted. As a
           whole, they do not cast much doubt on the entrenched methods for estimating match
           probabilities. However, the existing research is limited in scope, and further research
           could reinforce or undermine this conclusion.” (Emphasis added.) Id. at 160.
¶ 69       Kaye then describes several studies of the Arizona database that were conducted to
       address the number of matching pairs:
           “Using the basic product rule with an estimated uniform single-locus match frequency
           of about 1 in 14, Charles Brenner reported that the excess number of nine-locus partial
           matches could be explained by a very small degree of dependence. A more detailed, but
           also unpublished, analysis by Steven Myers reached the same conclusion. Myers
           employed the affinal model for a structured population and considered some values for
           the proportion of full siblings in the Arizona database. Bruce Weir also found no excess
           in the observed number of partial matches in Arizona. A more complex study by
           Laurence Mueller used simulations with varying numbers of subpopulations, degrees of
           population structure, and proportions of siblings and parent-child pairs in the Arizona
           database. By adjusting these parameters, he was able to fit the numbers of observed nine-
           locus partial matches or ten-locus partial matches with his model–but not both at the
           same time. To put it another way, all his simulations were consistent with 150 nine-locus
           matches and 15 ten-locus ones. The actual numbers of nine-locus and ten-locus matches
           in the Arizona database, it will be recalled, were 122 and 20, respectively. Thus, there
           were 20% fewer nine-locus matches and 25% more ten-locus matches than a theoretical
           model with product-rule RMPs would predict. These discrepancies may be statistically
           significant, but they present a very different picture than the original portrayal of
           inexplicably ‘huge’ numbers of partial matches in Arizona. The studies of the few
           numbers reported in Arizona do not demonstrate that the theoretical computations yield
           absurdly small estimates of the true probabilities of a match among unrelated
           individuals.” (Emphasis added.) Id. at 161-62.
¶ 70       After reciting the findings of other studies, Kaye concludes that “the research to date
       gives little reason to doubt the adequacy of [existing models] for computing multilocus STR
       frequencies.” Id. at 164.
¶ 71       I have included such large extracts for two reasons. First, I want to show that, whatever
       the majority intended to imply in citing Kaye, he himself is not one of the “legal scholars”
       who have come “to doubt the alleged low probability of encountering a random, partial-
       profile ‘match’ in the general population.” Supra ¶ 27. At least, such a characterization needs
       qualification. As for the remaining “scholars,” the majority leaves them anonymous. Devlin
       is quoted by Kaye, but the majority does not explain the basis of Devlin’s criticism. This
       leaves, then, the database studies themselves, but their import is not self-evident, and the
       extracts from Kaye quoted above demonstrate that the significance of those matches is open
       to debate. Nonetheless, the majority suggests that these studies could have been used by trial
       counsel to suggest that “Aper’s figures, given that they were based on only a partial-profile
       comparison, might be inaccurate.” Supra ¶ 28. Since the majority cites no basis for believing


                                                -25-
       that those database studies undercut statistical conclusions like Aper’s (Kaye himself is
       mostly supportive of the product rule), it has shown absolutely no cause for going to such an
       extreme as to conclude that trial counsel’s failure to incorporate the database studies into a
       line of defense amounted to a fundamental failure to subject the State’s case to adversarial
       testing. In order to reach such a harsh conclusion, the majority would have to treat Aper as
       essentially a flat-earther whose opinions desperately needed correction by clearly established
       science that would be patently obvious to trial counsel. Yet no source cited by the majority
       supports this perspective.
¶ 72       My second purpose in quoting at length from Kaye was to demonstrate the highly
       technical nature of his topic. If it was difficult to navigate these passages, imagine digesting
       the entire 25 pages of text and footnotes and then moving on to supplemental reading such
       as the sources that Kaye cites, any sources that cite him, and any other relevant sources on
       the topic. This rings of the work of an academic, but it is also the work, as the majority
       conceives it, of an Illinois defense attorney preparing for trial in an Illinois prosecution where
       inculpatory DNA evidence is anticipated. Actually, there is the threshold issue of how trial
       counsel would have run across Kaye’s article in the first instance, since Wright had not been
       decided in August 2009 when defendant was tried. I have not found one published case, in
       any jurisdiction, citing Kaye’s article. Trial counsel would have had to find this obscure
       article outside judicial sources, along with whatever other works (in whatever fields of study)
       the majority believes would have completed counsel’s research.
¶ 73       This expectation is simply unreasonable. Certainly, trial counsel was expected to know
       what manner of DNA evidence Illinois courts permitted as of the August 2009 trial. At that
       time, the supreme court’s decision in Miller, which recognized the reliability of the product
       rule for determining the statistical significance of a DNA match (Miller, 173 Ill. 2d at 189)
       was still the law in Illinois (and remains so today). Certainly, trial counsel was expected also
       to know how to mitigate the impact of statistics derived according to the product rule.
       Counsel did so by eliciting Aper’s acknowledgment that his population set did not account
       for relatives of defendant and that, while an identical twin would match at all 13 loci, a
       relative could match at fewer than 13 loci. The majority essentially dismisses the import of
       this inquiry, but, ironically, the majority seems out of alignment here with the very literature
       it has set up as the standard of competency. See Kaye, supra, at 158 n.75 (“The family
       relationships of the individuals whose profiles are in a database are potentially important.
       Assuming that everyone is unrelated can result in underestimates of the expected numbers
       of matches. More partial matches would be likely because close relatives will match more
       often than will the unrelated individuals to whom the theoretical RMPs apply.”).
¶ 74       In my view, counsel could not be expected to press a line of defense that questioned the
       basic assumptions of the product rule. Those assumptions had been questioned in the 1990s,
       but the debate was dwindling by 1996 when this court decided Dalcollo. In that decision, we
       sketched the history of the controversy:
           “[T]he debate centered on the possibility of subgrouping among populations. ***
                Riding the crest of this alleged ‘bitter debate’ [citation], some courts have rejected
           testimony on probability statistics on the ground that the calculations were not generally


                                                 -26-
           accepted in the scientific community. [Citations.] Other courts, including some in
           Illinois, have remanded the case for further consideration on whether the ceiling
           principle, a conservative method of estimating probabilities that attempts to account for
           population subgrouping, is generally accepted. [Citations.]
                We need not decide whether these cases were properly decided. Even if the foregoing
           publications ignited a ‘bitter debate’ in the scientific community, and thus demonstrated
           that the calculation of probability statistics was not generally accepted in the scientific
           community, the debate has clearly calmed in the last several years. This calming is
           attributable to two developments not considered by the foregoing cases.
                The first is the recognition by scientists that more conservative methods to calculate
           statistical probabilities do not create a corresponding reduction in random match
           probability calculations. The NRC Report recommended that scientists use the ceiling
           principle, as opposed to the product rule, to calculate statistical probabilities. However,
           Eric Lander, an early critic of the use of probability statistics, as well as a coauthor of the
           NRC Report, and Bruce Budowle, one of the principal architects of the FBI’s DNA
           program, have observed that the use of this more conservative method does not create a
           corresponding reduction in random match probability calculations. [Citation.]
                The second development is the FBI’s completion of an exhaustive worldwide
           population survey, a survey which was recommended by the NRC Report. [Citation.] The
           study rebutted the assumption that population subgrouping affected DNA probability
           estimates to a defendant’s disadvantage. [Citation.] *** Based on these findings, the
           study concluded that the estimate of the likelihood of occurrence of a DNA profile
           derived by the current practice of employing the product rule and using general
           population databases is reliable, valid, and meaningful, without forensically significant
           consequences. [Citation.]” Dalcollo, 282 Ill. App. 3d at 959-60.
¶ 75       We concluded that the debate, at least in extrajudicial circles, over the product rule had
       died down. Id. at 960. In Miller, decided the same month in 1996 as Dalcollo, the supreme
       court also noted that the controversy over the product rule was “dissipating” and that the
       concerns about subgroups were not “borne out by empirical studies.” Miller, 173 Ill. 2d at
       188-89.
¶ 76       The academic debate over the product rule was material to the decisions in Dalcollo and
       Miller, as those courts were deciding the general gatekeeping question of whether statistics
       derived from the product rule were reliable enough for admission in Illinois courts. Now that
       Miller has been decided, trial courts need not conduct Frye hearings revisiting the reliability
       of the product rule. See People v. Hickey, 178 Ill. 2d 256, 279 (1997) (upholding, based on
       Miller, the trial court’s denial of a Frye hearing on the product rule); see also People v.
       Basler, 193 Ill. 2d 545, 551 (2000) (“Where *** a scientific method has been shown to be
       generally accepted, a Frye test is no longer necessary each time the State seeks to use
       evidence obtained by that method.”). The majority stresses that what it expected from trial
       counsel was simply more vigorous advocacy, not an assault on the product rule itself. As I
       have noted, however, the only scholarly opinion that the majority cites as a guide for how
       trial counsel should have conducted a defense is that of Devlin, who likens the statistical


                                                  -27-
       derivations of the product rule to prescientific tripe. The majority specifies no more moderate
       approach for counsel to have taken. Strickland does not require counsel to anticipate future
       developments in the law (People v. Ford, 228 Ill. App. 3d 212, 216 (1992)), much less to
       advocate for them. Competent counsel under Strickland must be conversant in Illinois
       criminal law but need not range the scholarly literature for cutting-edge developments that
       might favor the defendant if incorporated into Illinois law. The journals and law reviews are
       crammed with theories by which any given attorney’s performance might be questioned. The
       majority would have practitioners be academics, and omniscient academics at that. I believe
       that the majority is taking far too much advantage of hindsight. Strickland cautions us that
       it is “all too tempting for a defendant to second-guess counsel’s assistance after conviction
       or adverse sentence, and it is all too easy for a court, examining counsel’s defense after it has
       proved unsuccessful, to conclude that a particular act or omission of counsel was
       unreasonable.” Strickland, 466 U.S. at 689.
¶ 77        The majority also does not propose how trial counsel was to make use of the literature
       critical of the product rule. Likewise, appellate counsel, though criticizing trial counsel for
       “fail[ing] to present evidence to the jury” as to what “experts have said,” does not propose
       how such evidence would have cleared the general hearsay bar against admission of treatises
       and journals as substantive evidence (Jackson v. Reid, 402 Ill. App. 3d 215, 235-36 (2010)).
       Counsel could have cross-examined Aper on the data and opinions in the literature, but only
       by first establishing the author(s) as reliable authority. Darling v. Charleston Community
       Memorial Hospital, 33 Ill. 2d 326, 336 (1965). Even then, however, the data and opinions
       would be “admi[ssible] as impeachment but not as substantive evidence.” Walski v.
       Tiesenga, 72 Ill. 2d 249, 258 (1978). The majority cautions that its holding is not that trial
       counsel should have “introduced those specific sources into evidence,” but that the sources
       “reflect[ ] merely the existence of various arguments that counsel could have used.” Supra
       ¶ 21 n.2. Later, however, the majority remarks that the cited literature “could be referenced
       to formulate *** arguments.” (Emphasis added.) Supra ¶ 31. Thus, the majority equivocates
       on whether it would have been possible for trial counsel to make such arguments at trial
       without incorporating opinions and data from the literature and, hence, encountering the very
       evidentiary hurdles I have noted. For instance, how was trial counsel to reference the
       database studies? The majority is silent on the issue.
¶ 78        Appellate counsel also argues that trial counsel should have presented her own expert to
       testify “that the statistical calculation that the State relied on was seriously flawed.” The
       majority claims that there was “viable *** evidence” (supra ¶ 25) that trial counsel could
       have produced, but does not expressly fault trial counsel for failing to present an expert (and
       indeed does not even address this aspect of appellate counsel’s ineffectiveness claim). Since,
       however, appellate counsel has not identified an expert who was available to give the
       testimony that appellate counsel describes, this aspect of the ineffectiveness claim fails for
       lack of development. See People v. Todd, 178 Ill. 2d 297, 330 (1997) (“defendant has not
       shown whether any expert was available” who could have given the testimony defendant
       claims trial counsel should have presented); People v. Bauer, 393 Ill. App. 3d 414, 424
       (2009) (“even if the defendant’s theory provided a valid defense for her actions, we note that
       the defendant presented no evidence that such an expert in fact existed who would testify in

                                                 -28-
       support of her theory. Indeed, appellate counsel, when representing the defendant on her
       posttrial motion, did not submit an offer of proof as to how an expert would have testified
       on her behalf. As this court will not speculate as to whether such an expert could have been
       found, we will not find trial counsel ineffective on this basis.”).
¶ 79        Today’s decision has far-reaching consequences given that this case involved an entirely
       routine presentation of DNA evidence. There is no credible way to distinguish this case from
       the hundreds that are tried in Illinois each year and involve the admission of DNA evidence.
       Though there are “countless ways to provide effective assistance in any given case”
       (Strickland, 466 U.S. at 689), I fear that the clear signal of the majority’s decision is that
       defense counsel in every DNA case henceforth must tailor its approach to the scholarly
       sources the majority cites. Thus, the majority, I believe, has not heeded Strickland’s
       admonition that “intrusive post-trial inquiry into attorney performance or of detailed
       guidelines for its evaluation would encourage the proliferation of ineffectiveness
       challenges.” (Emphasis added.) Id. at 690.
¶ 80        Notably, the majority does not challenge my assertion that Kaye simply does not hold the
       opinions that the majority implies he holds. Nor does the majority contest my assertion that,
       aside from Devlin’s outright dismissal of the product rule (his reasons for which the majority
       does not develop), the majority has failed to cite any scholarly opinion that undercuts the
       product rule. Instead, the majority cautions that its “assessment of counsel’s performance is
       not tied to any particular academic source or compilation of sources” and that the cited
       literature comprises simply “examples of resources that could be referenced to formulate ***
       arguments.” Supra ¶ 31. The majority suggests that the literature merely confirms a line of
       defense that should have been obvious to trial counsel. Hence, according to the majority,
       “there is no question” that a reasonably competent attorney faced with inculpatory DNA
       evidence would argue “that a DNA comparison based on fewer than 13 loci might be
       unreliable or that the partial profile recovered might not be uncommon.” Supra ¶ 31. To the
       extent that the majority is suggesting here that trial counsel should have challenged Aper’s
       statistical derivations, I note that the majority specifies no way in which counsel could have
       done so short of challenging the presuppositions of the product rule and thus raising an issue
       of admissibility that surely would have been rejected by the trial court with a simple citation
       to Miller. It was certainly not from the post-Miller case law that counsel could have learned
       how to make such a challenge. Rather, it was from the “obscure academic articles” that,
       despite what the majority says, have now become the “baseline requirement for effective
       representation” in DNA cases (supra ¶ 31).
¶ 81        I recognize that the majority has criticisms of trial counsel’s performance besides her
       failure to challenge Aper on the soundness of the statistics he offered. First, the majority
       makes reference to “one legal scholar [who] has explained that matching at fewer than 13
       loci will exclude a suspect if it can be determined that there is no match at the remaining
       available loci.” (Emphases added and in original.) Supra ¶ 26. The scholar is Kaye, and the
       majority goes on to quote a passage from his article. In what follows I highlight that passage
       and provide its context:
                “The commotion began after staff from the Arizona Department of Public Safety’s
            DNA laboratory posted an announcement of ‘A Nine STR Locus Match Between Two

                                                -29-
           Apparently Unrelated Individuals’ at an annual scientific meeting on DNA identification
           methods in Phoenix in 2001. It is not clear from published accounts how this nine-locus
           match–between a white and a black man with felony convictions–was discovered. The
           database records consisted of a list of the alleles at thirteen distinct loci. When the same
           thirteen loci can be typed in a crime-scene sample, a mere nine-locus match will not
           generate a suspect. In fact, the discrepancies in the full profile at the other four loci will
           exclude a suspect as a possible source of crime-scene DNA. But even partial matches at
           nine loci are almost never encountered in case work. Indeed, according to one report, the
           RMP for the matching nine-locus genotype in Arizona was ‘1 in 754 million in
           Caucasians, 1 in 561 billion in African Americans, and 1 in 113 trillion in Southwest
           Hispanics.’ The discovery of such a match in the state database surely seemed
           anomalous.” (Emphasis added.) Kaye, supra, at 153-54.
¶ 82       I do not see how the majority can view the highlighted material as an “explanation” when
       Kaye offers no substantiation for his assertions. Though it is simply on faith that the majority
       gives the assertions credence, Kaye’s brief vitae in his article does not suggest the credentials
       of a DNA expert. As the State demonstrates through its citation to multiple cases upholding
       convictions based on less than a “mere nine-locus match,” courts of law appear not to have
       taken Kaye’s view as to the kind of match that is probative of guilt. The majority, however,
       does not regard these cases as simply inconclusive on the issue, but goes so far as to call
       them “irrelevant.” Supra ¶ 30. The majority, I think, has no ground for crediting the
       unsupported word of a legal scholar while outright dismissing the holdings of courts
       throughout our country.
¶ 83       I also do not see the pertinence here of Kaye’s remark that “the discrepancies in the full
       profile at the other four loci will exclude a suspect as a possible source of crime-scene
       DNA.” (Emphasis added.) Kaye, supra, at 153-54. By “discrepancies,” Kaye means
       variances in information between the loci mapped from the suspect’s sample and the loci
       mapped from the crime-scene sample. Aper’s testimony makes clear, however, that there can
       be no variance or “discrepancy” where there is no information at a particular locus; the
       suspect is neither included nor excluded on the basis of that absence. (For instance, Aper said
       of one locus: “Since there is no information in my crime scene profile at this location, no
       comparisons really happen here.”) Aper testified that the sample from the window yielded
       information at only 7 of 13 loci. As the majority acknowledges, Aper was equivocal about
       whether there was a correspondence at the seventh locus. Aper said:
                “This D13 [seventh] location I have a type 10, and he has a 1013. So he’s got some.
           This is one type that’s consistent with this profile, but I did not observe the 13 there. But
           the problem is when we get low level DNA samples, sometimes we have information
           below, let’s say, our threshold for analysis. *** So this information was strong enough
           for me that I could not exclude him as a contributor because it’s possible that a 13 is at
           this location, but it’s below our threshold.”
       What is clear, however, is that there was no variance or “discrepancy” at the remaining six
       loci mapped from the crime-scene sample, because Aper was not able to get information on
       them. Thus, it is not clear what use trial counsel could have made of Kaye’s assertion about
       a full 13-loci map of the crime-scene DNA where there is information at each locus.

                                                 -30-
       Although the majority acknowledges that trial counsel stressed for the jury that there was no
       information at several loci, the majority holds that counsel should also have “develop[ed] for
       the jury that the missing loci could be critical and, in fact, exculpatory.” Supra ¶ 26. This
       would have been needless speculation. The most critical fact that the jury needed to know
       about the missing loci was that they were neutral as to defendant’s guilt. This fact was fully
       conveyed through Aper’s testimony.
¶ 84       The majority also finds two affirmative missteps in trial counsel’s closing argument.
       First, the majority notes that counsel remarked that Aper found a “match” at seven loci when
       Aper (as the majority puts it) “concluded only that defendant could not be excluded as a
       contributor, not that defendant was a match” (emphases in original). Supra ¶ 26. The
       majority assumes that there is a difference between a nonexclusion and a “match,” and that
       the latter is more incriminating, but the record does not bear this out. Aper never used the
       word “match” or “nonmatch” to refer to the results of his comparison,10 and the majority cites
       no other source from which the jury might have ascertained a difference between a
       nonexclusion and a “match.” In its own closing argument, the State remarked that Aper
       found that the crime-scene sample “match[ed]” defendant, but the State did not elaborate on
       the meaning of the term. The majority claims that I am wrongly attributing to the jury an
       ability to “parse out the potentially nuanced distinction” between a nonexclusion and a
       match. Supra ¶ 34 n.6. My point is that the evidence at trial gave the jury no reason to
       distinguish between the two concepts. Likewise, the record gives the majority no reason to
       distinguish between the two. The majority, rather, appears to be utilizing its own personal
       concept of “match,” which, I believe, is not an appropriate source.
¶ 85       Second, the majority notes that trial counsel misstated the evidence by inferring from
       Aper’s testimony that (in counsel’s words) “a third of the general population would have
       similar DNA typings that were found from the window.” This indeed was a misinterpretation
       of Aper’s testimony, but “[t]he issue of ineffective assistance of counsel is to be determined
       from the totality of counsel’s conduct, not from isolated incidents” (People v. Spann, 332 Ill.
       App. 3d 425, 430 (2002)). On the whole, trial counsel’s advocacy was aggressive and sound.
       She moved for a directed verdict, stressing not just that the State had only DNA evidence that
       defendant committed the crime, but also that the quantity of DNA recovered from the
       window did not meet the crime lab’s preferred minimum level:
           “The only evidence is the one swabbing or the swabbing from the window. And the DNA
           expert testified that although [defendant] could not be excluded, the standard that he
           received was below the minimum threshold that they usually require. I believe it was
           three nanograms. For those reasons, I am *** requesting a directed verdict.”
¶ 86       In closing argument, trial counsel stressed in greater detail what was lacking in the
       State’s case. After noting that there was no direct evidence of defendant’s guilt, counsel
       argued that the circumstantial evidence was inadequate. Specifically, counsel noted that the
       police found none of the stolen property in defendant’s possession and that there was no
       footprint or fingerprint evidence linking defendant to the scene. Regarding the DNA


              10
                He did, at one point, refer to the comparison process itself as “match[ing].”

                                                 -31-
       evidence, counsel did not repeat her point, which she made in arguing for a directed verdict,
       that the quantity of the samples did not meet the crime lab’s preferred minimum amount, but
       she did highlight other weaknesses in the DNA evidence. First, she made the insightful
       observation that though, according to Aper, DNA is more likely to be shed the more tightly
       one handles an object, Aper excluded defendant as the source of the DNA on the
       screwdriver, the perpetrator’s apparent means of forcing entry. Counsel may well have
       believed, soundly, that an attack on Aper’s methodology would be risky because it might
       ultimately call into doubt his exculpatory conclusions about the screwdriver.
¶ 87       Second, counsel noted that Aper could not derive information from all 13 loci, but found
       a “match” at only 7 of 13 loci. Finally, counsel recalled Aper’s acknowledgment that, in
       generating his statistical probabilities, he did not account for defendant’s relatives, whose
       DNA profiles could correspond with his at some of the 13 loci. To my mind this was, to use
       the majority’s phrase, “a basic argument that the fewer loci available for testing the less
       certain the results might be.” Supra ¶ 31.
¶ 88       Finally, I note that Assistant Public Defender Ed Light testified that trial counsel
       discussed her trial strategy with him and that he did not “disagree” with it. A defense
       attorney’s seeking of advice from fellow professionals suggests care and diligence that are
       relevant to the Strickland inquiry. See, e.g., Boykins-White v. State, 701 S.E.2d 221, 226 (Ga.
       App. 2010). “A defendant is entitled to reasonable, not perfect, representation ***.” People
       v. Fuller, 205 Ill. 2d 308, 331 (2002). Trial counsel clearly met this threshold.
¶ 89       I conclude that neither appellate counsel nor the majority has identified any realistic way
       by which trial counsel, either through additional cross-examination of Aper or introduction
       of expert testimony, could have more vigorously challenged the DNA evidence in this case.
       I note that there was one avenue available to trial counsel that neither appellate counsel nor
       the majority recognizes. Since appellate counsel and the majority stake so much of their
       claims on the discoveries of matching pairs in state DNA databases, I am surprised that they
       have not considered whether trial counsel should have sought a court order directing the
       State Police to search the Illinois database for the profile that Aper generated from the DNA
       matter recovered from the window. See 725 ILCS 5/116-5(a) (West 2006) (“Upon motion
       by a defendant charged with any offense where DNA evidence may be material to the
       defense investigation or relevant at trial, a court may order a DNA database search by the
       Department of State Police.”). Possibly, this option never occurred to appellate counsel or
       the majority only because the issue was never raised during the posttrial proceedings on the
       ineffectiveness claim. Neither, however, does much of the current ineffectiveness claim have
       a basis in the record. I think it is no less arbitrary and artificial to speculate as to why trial
       counsel did not use the scholarly opinions and data that defendant cites for the first time on
       appeal than it is to conjecture as to why trial counsel did not request a database search.
       (Though if I had to guess, trial counsel might not have asked for a search because she was
       fearful that defendant would be the only match.) The record on both issues is nonexistent.




                                                 -32-
¶ 90                             B. Counsel’s Conduct Before Trial
¶ 91                                        1. Introduction
¶ 92       Trial counsel’s representation at trial was competent, but a full and fair Strickland inquiry
       requires us to examine the totality of her representation. “The issue of incompetency of
       counsel is always to be determined from the totality of counsel’s conduct.” Mitchell, 105 Ill.
2d at 15; see also Montgomery, 846 F.2d at 412 (“Counsel’s performance must be evaluated
       in view of the totality of the circumstances ***.” (citing Strickland, 466 U.S. at 689)).
¶ 93       The first point to consider, in this wider look at counsel’s conduct, was the number and
       nature of the charges defendant faced.
¶ 94       In addition to the felony charged in this case, defendant faced five other felony charges
       and one misdemeanor charge:
                    Arrest      Case No.            Charge
       (this case) 8/15/07 08 CF 1692               residential burglary
                    6/4/08      08 CF 2112          residential burglary
                    8/27/08 08 CF 4410              residential burglary
                    8/27/08 08 CF 4411              possession of a stolen motor vehicle
                    9/19/09 08 CF 3722              residential burglary
                    9/19/08 08 CM 7289              criminal trespass to land
                    10/16/08 08 CF 4658             theft
¶ 95       At least one of the residential burglaries was committed on or about September 16, 2008,
       while defendant was on bail for this case. If convicted of both the current offense and the
       September 16, 2008, residential burglary, defendant faced potential extended
       terms/consecutive sentences of 12 to 60 years in the Illinois Department of Corrections. 730
       ILCS 5/5-8-2(a)(3) (West 2006). Given the number and the seriousness of the charges facing
       defendant, trial counsel began to pursue plea discussions with the State.
¶ 96       Defense counsel’s appropriate pursuit of plea negotiations is a factor in judging counsel’s
       performance under the Strickland standard. People v. Palmer, 162 Ill. 2d 465, 477-78 (1994).
       “[T]he concept of plea bargaining and its attendant benefits for both parties has been
       recognized as a necessary element of criminal justice administration.” Id. at 477. Not only
       is plea bargaining permitted under Strickland, there is a constitutional duty to plea bargain
       “where the facts and circumstances of the offense and its proof, as well as an assessment of
       available factual and legal defenses, would lead a reasonably competent counsel to believe
       that there is a reasonable possibility of a result favorable to the accused through the process
       of plea negotiations.” Id.
¶ 97       The evidence in aggravation at sentencing shows that the State had compelling evidence
       against defendant as to two residential burglaries aside from the current offense. (It is unclear
       from the record whether these burglaries were charged while the present case was pending
       below.) First, Detective Eric Swenson testified that, in the course of investigating a May 14,
       2007, burglary at 2611 Harlem Boulevard in Rockford, he received from the State crime lab
       a report noting that DNA had been recovered from the window by which the perpetrator


                                                 -33-
      apparently gained entry and that a search of the DNA database revealed a match to
      defendant’s profile.
¶ 98       Second, Detective James Gallagher testified that, between September 13 and 16, 2008,
      a series of burglaries were reported in the Parker Woods subdivision in Rockford. One of the
      reported burglaries occurred at 532 Euclid Avenue on September 16, 2008. Among the items
      reportedly taken from 532 Euclid Avenue were food, jewelry, and a flat-panel television.
      Gallagher testified that the officers who first responded to the Euclid Avenue burglary
      recovered a flat-panel television in the woods across the street. On September 17, 2008,
      Gallagher went to the area for further investigation. He spotted defendant, who matched the
      description of a suspect who was seen in the area. Gallagher spoke to defendant, who said
      that he was staying at the Traveler Motel. When Gallagher arrived at the motel about an hour
      later, the manager confirmed that defendant had been staying there but left that night after
      depositing a white garbage bag in a trash bin. Gallagher recovered the bag and showed its
      contents to the residents of 532 Euclid, who identified the food, collector coins, and jewelry
      inside the bag as the items that were taken from their home. The motel manager gave
      Gallagher a possible address where defendant and his girlfriend, Sherry Swewait, might be
      found. Gallagher went to the address and spoke with defendant and Swewait. Gallagher
      testified about his conversation with defendant:
                “I asked him about the the [sic] jewelry and the items recovered [from 532 Euclid],
           and he said he didn’t know nothing about them; then I spoke to him, told him I was
           aware that there were a couple other cases that I knew there was some DNA recovered,
           and he was listed as a suspect in, and he made a comment to me that there’s no reason
           you should talk to me because of the other two cases because he may be spending most
           of his life or the rest of his life in prison when he goes to trial on the cases.”
¶ 99       Gallagher then spoke to Swewait, who reported that defendant “had come back with
      some coin pouches” and mentioned a television that was hidden in the woods. Swewait
      mentioned to Gallagher that defendant had been selling stolen items to “Nate.” Gallagher
      went to the address that Swewait gave for “Nate” and there spoke to a Nate Hoper, who said
      that, on the night of September 16, 2008, defendant came to Hoper and said that he had a
      television he wanted to sell to Hoper and that it was hidden in the woods. Defendant took
      Hoper to a wooded area near 532 Euclid but no television was there.
¶ 100      As there was compelling evidence against defendant on these two burglaries, trial counsel
      was right to seek a plea bargain that encompassed both the current offense and the other
      pending cases. The pretrial record, as well as the evidence adduced during posttrial
      proceedings, demonstrates the following: (1) trial counsel secured a favorable offer, namely,
      a prison term (25 to 30 years) in the lower half of the range (12 to 60 years) that defendant
      would face if convicted of the current offense and of one or more additional residential
      burglaries if committed while he was on bail for the current offense; (2) defendant ultimately
      rejected the offer, foreclosing all further bargaining; (3) defendant told counsel that he
      planned to take the stand, confess to the crime, and ask the jury for forgiveness; (4) defendant
      vacillated on this plan, but finally abandoned it only after the State rested its case on the day
      of trial; (5) defendant was convicted and sentenced to 30 years–in the lower half of the range
      of prison time that defendant likely would have been facing ultimately; and (6) the remaining

                                                 -34-
        pending charges were dismissed. When considered in view of the sentence that defendant
        might have received if the remaining charges were not dismissed and he was convicted of
        one or more additional residential burglaries (which was likely given the evidence against
        him), counsel’s performance was, overall, reasonably effective.

¶ 101                                     2. Further Background
¶ 102       I set forth the relevant background. These facts are relevant both to this discussion and
        the discussion, in Part II below, of the Strickland prejudice prong.
¶ 103       On January 22, 2009, the parties reported to the court that there were “some negotiations
        on this case” as well as some outstanding discovery that the State would be furnishing. The
        case was continued to February 4, 2009, at which time the parties requested a “30-day date
        for a possible plea.” By agreement of the parties, on February 18, 2009, the trial court entered
        an order releasing defendant into the custody of Swenson and Gallagher on February 18 and
        19, 2009, “for purposes of investigation.” On March 4, 2009, trial counsel reported to the
        court that the parties “had anticipated having a plea agreement” but that defendant wanted
        “to set the–the case for a trial.” Trial counsel informed the court that, because of the potential
        sentence facing defendant, his decision was “over her advice.” The State then withdrew its
        offer.
¶ 104       At no time prior to trial did trial counsel reveal to the court any confidential
        communications she had with defendant or any of the discussions she had with the State. The
        case proceeded to trial, and defendant was found guilty on August 11, 2009. Trial counsel
        filed a motion for a new trial and, later, an amended motion for a new trial. However,
        defendant filed a motion to proceed pro se, accusing trial counsel of ineffective assistance,
        and then adopted trial counsel’s motion, which was eventually superseded by defendant’s
        amended pro se motion for a new trial.
¶ 105       Paragraphs 8 and 9 of the motion alleged the following:
                 “8. The defendant’s rights were violated under the 6th Amendment to effective
            counsel when [trial counsel] questioned defendant’s fitness to stand trial and failed to
            have defendant evaluated.
                 9. The defendant’s rights were violated when a conflict of interest arose when
            defendant [sic] desire to testify on his own behalf because of religious beliefs interfered
            with [trial counsel’s] desire for defendant not to testify. [Trial counsel] advised defendant
            he did not have a defense in which now defendant claims violated his 1st Amendment
            rights of religion and freedom of speech. And under 775 ILCS 35/10(1) and Article 1
            section 3 of the Constitution of the State of Illinois. (People v. Daniels, 230 Ill. App. 3d
527, 535).”
¶ 106       On October 1, 2009, the trial court conducted an inquiry of defendant regarding his
        ability to represent himself. Defendant expressed a desire to discharge trial counsel and
        proceed pro se despite the trial court’s offer to appoint new counsel. The court found that
        defendant had the capacity to represent himself and had sufficient knowledge.
¶ 107       Defendant requested discovery in preparation for his posttrial motion hearing. At the


                                                  -35-
      October 15, 2009, status hearing, the State tendered its discovery in the case. Also on
      October 15, defendant requested “all reports, records, and documents in the Public
      Defender’s Office concerning [him] and [his] case.” Defendant also requested “any kind of
      written things that [trial counsel] may have written down *** [r]egarding when [she] came
      up and interviewed [him].” Defendant explained that he needed trial counsel’s notes to “help
      [his] case in proving ineffective assistance of counsel.” Defendant also remarked that he
      “may have to call a couple of other public defenders as witnesses.” The court granted
      defendant’s request. The following exchange then took place:
              “[TRIAL COUNSEL]: Even though I’m not on Mr. Watson’s case on that case, I do
          think that [defendant] needs to be advised that if that’s what he’s requesting, those notes
          need to be turned over to the State. They’ll see details of conversations that were had
          between us.
              THE COURT: Mr. Watson.
              DEFENDANT: Well, could I review them first? I’m the–
              THE COURT: Counsel.
              [TRIAL COUNSEL]: Judge, I’ll do whatever the court requests. I’m just–I just
          wanted to make sure that Mr. Watson was advised of that.
              THE COURT: Uh-huh. Yeah, I mean, if you’re going to be utilizing notes from your
          attorney to support your claim that you received ineffective assistance of counsel, the
          State’s Attorney has a right to see those notes. That would mean that you would literally
          be waiving your right to the confidentiality of those notes. Those notes are confidential
          between you and your attorney, but now that you’ve claimed that they’re ineffective in
          assisting you in the counsel, and you’re going to use those notes–
              DEFENDANT: They could be helpful.
              THE COURT: Then the State’s Attorney is entitled to see them.”
      Arrangements were made for defendant to review the notes before allowing the State to see
      them.
¶ 108     On October 22, 2009, another status hearing was held in preparation for the hearing on
      defendant’s posttrial motion. Defendant told the court that he needed to subpoena Assistant
      Public Defenders Light and Frank Perri, and also possibly Gallagher and Swenson. When the
      court asked defendant why he needed the detectives, defendant answered that it “concern[ed]
      a negotiated plea.” Trial counsel then explained to the court that, at one time, there was an
      agreement that involved defendant clearing cases, and he did clear cases but later changed
      his mind about the plea. The court remarked that it did not see in defendant’s posttrial motion
      “any attempt to enforce a plea negotiation that [defendant] believe[d] was not kept.”
      Defendant then commented that he needed time to amend his motion.
¶ 109     On December 3, 2009, the trial court conducted a hearing on defendant’s posttrial
      motion. Defendant called several witnesses: trial counsel, Perri and Light, and Swenson.
¶ 110     Perri testified that, on the day of trial, he was asked by trial counsel to meet with her and
      defendant to discuss whether defendant should testify. Perri testified concerning that
      meeting:

                                                 -36-
              “Q. Can you clarify exactly what [trial counsel] wanted you to observe when she
          brought you into the bullpen to speak to me?
              A. Basically what I recall was whether or not you should or should not testify. There
          was no indication on your part whether you wanted to or didn’t want to. We were looking
          at your options and looking at the options of whether you should or should not testify,
          any risks that you would be exposing yourself to in testifying. There was never any
          indication that she forced you not to testify, if that’s what you’re indicating.
              Q. No, I’m not saying that at all. I’m just trying to establish that we were at odds
          whether I should take the stand or not. I mean can you verify that?
              A. And I’m saying that it’s my recollection of the conversation was [sic] you were
          simply looking at all the options, whether you should testify and how that might play
          itself out at trial, and if you didn’t testify, how that might play itself out at trial. And we
          wanted to make sure that you understand how different scenarios could play themselves
          out at trial.
              Q. And it was clear at that time that I wanted to take the stand.
              A. And again, there was no conclusion reached by you whether you did not want to.
          We were simply discussing the different options and that at the end of the day that it was
          your decision whether you wanted to testify or not. And we made sure that you
          understood that.
              Q. So both of you agreed that I should not have took [sic] the stand?
              A. No. Again, we laid out the risks, the cost/benefit of testifying, and we indicated
          it was up to you whether you wanted to testify or not.
              Q. Do you recall what it was that I was wanting to take the stand for?
              A. What I recall you [sic] indicating that, something to the effect that because Jesus
          forgave you, that the jury would forgive you, too.”
¶ 111     Light testified that, on March 16, 2009, he and trial counsel met with defendant. Trial
      counsel wanted her and Light to speak with defendant together regarding his reasons for “not
      going with the [State’s] offer.” According to Light, trial counsel and defendant were “180
      degrees” apart on how to defend the case. The three of them discussed defendant’s proposed
      testimony, which, Light recalled, had “a religious component to it,” but Light could not
      remember any further details. Light also could not remember if trial counsel and defendant
      disagreed over whether he should testify. To refresh Light’s recollection, defendant produced
      defense exhibit 3, trial counsel’s notes of her conversations with defendant. The notes read
      as follows:
          “3/16 Jail Visit
          –D. wants to testify that he was there, but it was the ‘sin w/in me’ that did the crime-
          explained to him not a defense and not in his best interest to testify.
          –Later meet w/dave. Per Dave - not enough for fitness, I have to let D testify if he wants
          to.
          –Later met D in jail w/Ed


                                                  -37-
          –See other notes
          –been forgiven by God
               –so can’t plea guilty
          –diff. btwn flesh + spirit (E[11]–not judging spirit)
          –Law of man does not apply to me (I’ve been forgiven [illegible])
               –spiritual laws/grace system
               –not judgment system
          –I’ve been called to a higher purpose
               (Jury has limited role–did you do it?)
          –The sin w/in me committed the crime
               E: body execeted [sic] whatever the sin did
               –judge not competent to judge you spiritually
               –spiritually irrelevant–not going to let in at trial
          –Wasn’t me but sin that dwelled w/in me
          –E: ever consider possibility that you could be wrong? (Talk to pastor/or chaplain)
          ***
          –God uses least likely people to show prophesies
          –Want truth to be known
               –E: God has sense of right v. wrong
               –why god on your side in this instance
          –God says consequences paid for by Jesus going to the cross
          –Mans [sic] law applies to–DNK: Can not speak as to what God would say
               –E: maybe your [sic] being selective and only hearing what you want to hear
          –E: What you want to say is not admissible
               –Issue is factual not spiritual
          –[Illegible] truth = God has forgiven me
          –[Illegible] hope = Jury same forgiveness
          –Can convict my flesh–cannot convict my spirit.”
¶ 112     Light testified that defense exhibit 3 refreshed his recollection that “[defendant] wanted
      to testify, and [trial counsel] cautioned against it, which I would have agreed with.” Light
      observed that the notes also reflect that defendant was told that his proposed defense would
      not be “lawful.” Light denied, however, that either he or trial counsel told defendant that he
      could not testify. Finally, Light recalled that he and trial counsel discussed defendant’s
      fitness to stand trial, but that the discussion did not take place in defendant’s presence. Light
      noted that, after observing defendant at the March 16, 2009, meeting, he had no doubt that


               11
                 Presumably, “E” designates Ed Light.

                                                 -38-
      defendant was fit.
¶ 113     Swenson testified that, as he recalled, there had been an agreement between the defense
      and the State. The agreement was that defendant “would cooperate and participate in a drive
      around and clear up all the cases that [he was] involved in in exchange for [his] guilty plea
      on two residential burglaries and the sentence of 25 to 30 years.”
¶ 114     Lastly, defendant called trial counsel. The trial court admonished defendant that, by
      calling trial counsel as a witness, he was waiving his attorney-client privilege. Defendant
      acknowledged the admonishment and elected to proceed with the examination. Counsel
      affirmed that, at one point in her representation of defendant, they were “at odds” over how
      to proceed with the defense. Defendant wanted trial counsel “to present certain evidence that
      [she] did not think was in [his] best interests to present.” Specifically, defendant wanted “to
      get up on the stand and confess.” He wanted trial counsel “to argue to the jury that
      [defendant] had committed this crime; however, [defendant] had been forgiven by God, and
      therefore the jury should forgive [him] as well and find [him] not guilty.” Defendant then
      showed trial counsel defense exhibit 3 in an effort to refresh her recollection as to whether
      he discussed with her “another line of defense.” After reviewing the exhibit, trial counsel
      recalled that defendant had claimed that “it was the sin that compelled [him]” and that
      counsel did not “know how that went into [defendant’s] line of defense.” Counsel recalled
      that, since she had never had a client who wanted to confess on the stand, she spoke with her
      supervisors. Counsel brought Light to one of her meetings with defendant because she
      wanted “someone else just to come up and talk with [him] and explain, someone who was
      more experienced.” Counsel thought that defendant “would be more receptive to an older
      male.” On another occasion, counsel brought Perri with her
          “to be a prover in case something like this happened, because you had changed your
          mind–before trial had started and the months leading up to trial you had changed your
          mind from wanting to testify to not wanting to testify. For several months leading up to
          trial you told me that you did not want to testify. On the day of trial, after the State rested,
          you had told me that you thought you had changed your mind and wanted to testify.
          Again I told you that I did not think it was a good idea. And at that point I just wanted
          to make sure that there was no room for dispute. So I had Mr. Perri come in to witness
          the conversation of again going over the benefits and the risks of you testifying. And I
          wanted to go over that again before you made your final decision.”
¶ 115     Trial counsel testified that she made it “clear” to defendant that it was not in his best
      interests to confess to the crime, because “the jury would be ordered to follow certain
      instructions, and based on those instructions, they would more likely than not find [him]
      guilty.” This exchange followed:
               “Q. So my belief in God was in conflict with your reasoning of defense?
               A. I don’t remember–I mean I advised you that it was not a legal defense to put forth,
          that there is no basis in law for the judge or anyone else to argue to the jury that you
          could be found not guilty because God has forgiven you.
               Q. So you never advised me that I have the right to speak that which I believe in to
          be true?

                                                  -39-
               A. I advised you that you have a right to testify and that you could testify. I told you
          that. I told you it was your choice. I advised against it. I recommended that you not
          testify, but I did tell you that is your choice to make.
               Q. So the choice was to go with your line of reasoning?
               A. That was your choice that you made.” (Emphasis added.)
      Trial counsel affirmed again that she made it “very clear” to defendant that he had the final
      decision as to whether he would testify. Counsel never told defendant “that he could not
      testify.”
¶ 116     Defendant next asked trial counsel about her decision not to argue to the trial court that
      defendant was unfit. Counsel had had concerns over defendant’s desire to “confess on the
      stand,” but she “never had a doubt of [defendant’s] competency to stand trial.” When she told
      her supervisors about defendant’s desired course of action, they initially questioned whether
      defendant was “delusional.” Counsel explained, “I think it’s a natural questioning for
      someone to say to me, without meeting or talking to you, well, is this person sane.” After
      Light spoke with defendant, however, he agreed with counsel that defendant was not unfit.
¶ 117     Trial counsel acknowledged that there were plea negotiations in the case. Defendant had
      agreed that, in exchange for a guilty plea to “one residential burglary or possibly two” with
      a total sentence of 25 years, and dismissal of the remaining charges, he would assist the
      police in “clearing up several burglaries that the police thought [he was] involved in.” The
      defense had wanted the State to reduce the charges “so that [defendant] could be released and
      do treatment,” but the State refused. Trial counsel testified further:
               “A. So then at one point you indicated to me that you did want to cooperate. After you
          indicated to me that you did want to take the offer and cooperate, then that’s when–of
          course the agreement was contingent upon you clearing up these crimes. So after you
          indicated to me that you did want to take the agreement and cooperated, we set up
          meetings with the detectives.
               Q. And do you ever recall me stating anything specific I would have had you relay
          to the State concerning these plea negotiations?
               A. I mean I guess you just wanted to make sure that they didn’t want you to implicate
          anybody else who may have helped you. I do recall that. And they made clear that they
          didn’t want you to necessarily give up anybody, so to speak. You wanted to make sure
          that they weren’t going to charge you with any of these, which we made clear.
               ***
               Q. At any point in time did I indicate if anybody had been convicted wrongfully that
          you would bring that to the State and let them know that there may have been people
          convicted wrongfully and I may have knowledge of that?
               ***
               A. Yeah[,] you said that if you found that out, you would want me to bring that to the
          State’s attention. You never told me–and that was the end of it. You never said that you
          had found anything out like that.
               Q. So the officers never brought that to your attention?

                                                 -40-
               A. No. And you never brought that to my attention either.
               Q. So anything that I would have admitted to under plea negotiations and somebody
          was wrongfully convicted of that, that would be in the plea negotiations that the officers
          reported?
               A. Well, I mean I know that you had cleared up a lot, maybe even close to a hundred
          residential burglaries, and I got reports that listed all of them, addresses, so there are
          reports of that, yes.” (Emphasis added.)
      Defendant then asked, “So there could be–so there could be cases that other people had been
      wrongfully convicted under that I may have admitted to?” The court questioned the relevance
      of this inquiry, and defendant replied that it was “part of our plea negotiations, and I don’t
      believe [trial counsel] held up her part of the plea negotiations.” The court sustained an
      objection, and defendant stated: “Well, I guess that I’m just trying to establish that I was
      under plea negotiations and I was under an agreement, that the agreement wasn’t lived up to
      by the State or my defense.” The State then stated that it wanted “to make clear for the
      record” that the State did not fail to honor the plea agreement but that it was defendant who
      later rejected the agreement. Defendant stated, “[T]hat is correct.”
¶ 118     During argument on paragraphs 8 and 9 of his posttrial motion, defendant said:
               “I believe my right to adequate counsel and to express my views and beliefs were
          [sic] denied because they weren’t taken seriously and they were–I was told that it wasn’t
          a line of defense but as–I believe under the First Amendment, right to religion and
          freedom of speech, she could have advised me more in a way that and encourage me to
          pursue those beliefs.”
      The trial court denied defendant’s posttrial motion.
¶ 119     On December 10, 2009, the case proceeded to sentencing. Defendant’s presentence report
      showed an adult criminal record that included convictions of burglary, residential burglary,
      aggravated assault of a police officer, and drug possession. In requesting the maximum
      sentence of 30 years, the State argued in part:
          “I know the Court has reviewed the presentence report, and obviously the thing that is
          of most significance is the Defendant’s criminal record. It appears that Defendant has
          pretty much been incarcerated in the Department of Corrections or jail since August of
          1988.
                                                ***
          *** [The] criminal history *** is the big and major portion of my argument here.”
¶ 120     Defendant made a statement in allocution, which follows in its entirety:
               “I was going to prepare a note but I decided to just go on what I know, you know, the
          truth. It’s not always easy to say, what needs to be said, when you’re in a situation like
          this.
               Since I’ve been here in the county jail I’ve taken the steps to get involved in
          programs, most of them pertaining to spiritual programs. I know my past is anything but
          good to look at. I can even understand why the State’s asking for what they are. I don’t
          want to sit here and make excuses for anything.

                                               -41-
            I have been reading the Bible a lot, and I believe I’ve come a long ways, and the
        programs that have been offered to me I believe I took advantage of them to the best of
        my ability. ***
            [Defendant submits a packet of documents including a photograph.]
            *** The picture is of my sister’s kid. I know there’s a possibility it could be a long
        time before I see him. He means a lot to me. I guess I don’t want to make excuses
        because I can understand where the State’s coming from and everything from what
        they’ve presented, and understand why they don’t want me on the street, but I can only
        speak for what I believe that I’ve done since I’ve been here, the programs I’ve been
        involved in, and [sic] has to do with my faith in Christ. I know no matter what sentence
        you send forth [sic] is going to be less than what I deserve. It says in the Bible ‘for the
        wages of sinner [sic], death.’ So I know what I deserve. However, I do put my faith and
        trust in my Lord Savior Jesus Christ, who paid the price for my sins. I know that doesn’t
        justify me standing in front of you right now but I know as God sees something good in
        me, I hope you will.
            I just want to thank you offering me the opportunity to be a part of this. I know I
        haven’t been right all the time, I had many faults, but I’m just thankful I’m in a system
        like this where I had the opportunity to speak my peace [sic]. I would ask for forgiveness
        from all those that I have harmed. In the sense that in the past I may have been able to
        justify my actions, I cannot do that today, other than what I can believe in, that is my life,
        Jesus Savior paying for my sins.
            I would just hope that you would take into consideration the time I spent here and the
        programs I’ve been enrolled in and the opportunities I’ve took [sic] in order to make an
        effort at trying to better myself. I don’t believe my problem has been drugs and stuff like
        that. I believe my problems has [sic] been with sin. The only way I can deal with these
        problems is through the word of God. I’m learning that today. I’m growing in faith. And
        whatever sentence you decide to decide on I hope it will be merciful. I’d just like to have
        an opportunity some day to at least be able to seek freedom as people know it, and just
        apologize for taking my freedom for granted.”
¶ 121   In pronouncing sentence, the trial court said in part:
            “[Defendant’s] asking for forgiveness from the people that he has harmed. I assume
        he meant harmed in the sense that he broke into their homes. You know, some religions
        profess that the confession of sin is good for you, that that somehow will wipe the slate
        clean, but there are other religions that talk about confessions of sin as well that say
        basically a true confession of sins, sins that are committed against God, God forgives, but
        when they’re sins against others, God does not forgive until that person atones to those
        they have sinned against. You know, it’s nice to say I’m sorry, I’m asking for
        forgiveness, but that is not enough, not just in religious terms, it clearly is not enough in
        secular terms, certainly before a Court that has to impose a sentence according to the
        dictates of the law.
            *** I don’t discourage you from continuing in [the prison programs], but I don’t
        think it is enough for me to ‘forgive you’ for the things that you have done in your past.”

                                              -42-
¶ 122                                       3. Discussion
¶ 123     As noted, plea bargaining is so potentially beneficial to a criminal defendant that, in some
      cases, it might be ineffective assistance for defense counsel not to negotiate. Here, defendant
      was facing multiple pending charges, including three residential burglaries aside from the
      present offense. The current charge was substantiated by DNA evidence, and defendant
      confessed to trial counsel that he had committed the crime. The police also had evidence
      linking defendant to two other residential burglaries (which might or might not have been
      charged while the present case was pending below). Defendant was linked to the Harlem
      Boulevard burglary by DNA evidence. He was linked to the Euclid Avenue burglary by his
      possession of the stolen items and by his incriminating conduct and statements reported by
      his girlfriend, Swewait, and a criminal associate, Hoper. Moreover, defendant
      communicated, in the course of plea negotiations, that he was involved in nearly 100
      residential burglaries. Given the likelihood that, if a resolution were not reached, defendant
      would be convicted of multiple residential burglaries, and could face up to 60 years in prison
      under mandatory consecutive sentencing, trial counsel negotiated with the State, as was her
      prerogative and, arguably, her duty.
¶ 124     Trial counsel secured an offer whereby, in exchange for defendant’s plea of guilty to one
      or two residential burglaries and his cooperation in clearing unsolved burglaries, the State
      would recommend a prison term of 25 to 30 years and dismiss the remaining charges.
      Defendant rejected the offer, and trial counsel noted for the record that the decision was
      against her recommendation given defendant’s potential sentencing exposure. As trial
      approached, defendant announced that his trial strategy was to confess also to the jury and
      ask that they forgive him as God had forgiven him. Trial counsel sought assistance from
      Light, who in March 2009, five months before trial, met with defendant and trial counsel. At
      their meeting, defendant confessed to the crime, as reflected in defense exhibit 3. According
      to trial counsel, defendant eventually dropped this peculiar trial strategy and, for several
      months afterward, planned not to testify. At trial, however, after the State rested, defendant
      informed trial counsel that he had again decided to take the stand and confess. Here, I
      believe, there is extra reason for refraining from assumptions as to trial counsel’s reasons for
      conducting her defense as she did. Defendant’s proposed trial strategy was so askew that he
      might well have told trial counsel not to challenge the DNA evidence. We simply do not
      know.
¶ 125     After defendant told trial counsel that he wanted to take the stand and confess, counsel
      enlisted Perri, and together they met with defendant. Defendant ultimately did not testify. He
      was convicted, and he now complains about trial counsel’s performance. (Ironically, in the
      very process of doing so, defendant discloses the confessions he made to trial counsel, and
      thereby inadvertently undercuts his complaint by showing that he suffered no prejudice from
      counsel’s performance. See Part II below.) Defendant has little basis for complaint, for his
      present situation is the best of a host of bad scenarios. If he had not been convicted in the
      present case, he almost certainly would have been convicted on one or more of the other
      cases and might well have received a sentence (60 years) twice as long as what he received
      here (30 years). We cannot ignore the nature of trial counsel’s predicament in representing
      a client charged with multiple crimes, on some of which there was irresistibly strong

                                                -43-
      evidence. See People v. Thomas, 164 Ill. 2d 410, 431 (1995) (noting that defense counsel,
      in developing a mitigation strategy at sentencing in a murder case, had a “difficult set of facts
      with which to work,” namely, the defendant “committed a brutal crime against a woman and
      had previously committed six other brutal crimes against women” and had also “lied [to
      counsel] about his psychological problems and family history”). Counsel performed
      competently at trial, yet defendant was convicted. Afterward, the State, in its discretion,
      dismissed the other pending charges. Viewed realistically, and without wrenching her
      individual acts out of context, counsel’s representation was, on the whole, competent. At the
      end of the day, defendant did not face consecutive sentencing.
¶ 126     Even if trial counsel had performed below professional standards, I would be reluctant
      to agree that trial counsel was wholly responsible. “The reasonableness of counsel’s actions
      may be determined or substantially influenced by the defendant’s own statements or actions.”
      Strickland, 466 U.S. at 691. I would not be able to ignore the possibility that defendant’s
      recurring desire to confess on the stand compromised trial counsel’s preparation. See
      Thomas, 164 Ill. 2d at 426 (counsel’s failure to discover the defendant’s history of
      psychological problems was due partly to the defendant’s and his mother’s false denial that
      the defendant had suffered from any emotional disturbances).
¶ 127     For the foregoing reasons, I cannot agree that trial counsel’s performance was
      unreasonable.

¶ 128                 II. Any Deficiencies in Trial Counsel’s Performance
                                  Did Not Prejudice Defendant
¶ 129                                    A. Introduction
¶ 130     Since defendant has simply cited scholarly articles and identified no practical way in
      which trial counsel could have improved her challenge to the DNA evidence, I cannot agree
      that defendant has established prejudice. Moreover, I agree with the State that there was no
      prejudice also because defendant, in his statement in allocution, confessed to the crime
      charged. Defendant stated in part: “I know no matter what sentence you send forth is going
      to be less than what I deserve” (emphasis added). (Above, in Part I(B)(2), I set forth the
      entire statement.)
¶ 131     The majority suggests that defendant’s statement might have pertained to his past crimes
      and not to the current offense. I disagree. First, defendant’s choice of words clearly shows
      that he was confessing to the current offense. Second, the trial court’s reaction to the
      statement shows that it interpreted it as an apology for the current offense. Third, the posttrial
      proceedings on defendant’s ineffectiveness claim suggest that defendant’s statement in
      allocution was the implementation of a strategy that he had proposed to take at trial, i.e.,
      confess to the current crime and seek mercy–a strategy that, he claimed, trial counsel
      unconstitutionally barred him from pursuing. In the course of proving his ineffectiveness
      claim, defendant, acting pro se, introduced into evidence defense exhibit 3, trial counsel’s
      notes of her pretrial conversations with defendant. Defendant introduced this document for
      the express purpose of showing that he wanted to make a confession to the jury, and indeed
      the document contains statements that can be taken only as confessions. Thus, unrecognized

                                                 -44-
        by the State, the record contains confessions other than those that defendant made in his
        statement in allocution.

¶ 132                                      B. Discussion
¶ 133              1. The Notes of Trial Counsel’s Discussions With Defendant
¶ 134      “A confession is a voluntary acknowledgment of guilt after the perpetration of an offense
      or of facts which directly and necessarily imply guilt.” People v. Green, 17 Ill. 2d 35, 41
      (1959). A confession may be classified as judicial or extrajudicial. Id. “A judicial confession
      consists of a plea of guilty to an indictment or some similar action or conduct in a court or
      judicial proceeding.” (Emphasis added.) Id. After such a confession, a defendant “may not
      question the legal sufficiency of the evidence against him.” Id. at 42.
¶ 135      Neither defendant nor the majority disputes that, when defendant introduced defense
      exhibit 3 into evidence to establish the truth of what was asserted therein, the document
      became admissible as evidence against him. See People v. Johnson, 44 Ill. 2d 463, 470
      (1970) (when an incriminating extrajudicial statement by a third party is admitted to be true
      by the defendant, “the statement by adoption becomes his own and is admissible in evidence
      against him”).
¶ 136      The majority, however, agrees with appellate counsel that defense exhibit 3 does not
      contain a confession to the current offense. According to the majority, defendant’s statements
      in the exhibit are simply representations of what he was contemplating he would say if he
      took the stand, not what he actually affirmed or asserted to trial counsel and Light. According
      to the majority, “evidence that defendant discussed with his counsel confessing the crime in
      court does not equate to a judicial confession.” Supra ¶ 36. As the majority sees it,
      defendant’s statements no more amounted to judicial confessions than defendant’s
      discussions about pleading guilty amounted to a guilty plea.
¶ 137      The majority’s comparison is faulty. Trial counsel’s notes consist of three pages. The first
      notation reads: “D. wants to testify that he was there, but it was the ‘sin w/in me’ that did the
      crime.” The second notation reads: “Explained to him not a defense and not in his best
      interest to testify.” These statements may reasonably be construed as simply reflecting what
      defendant would say if called to testify. The remainder of the notes, however, do not reflect
      strictly how defendant would testify but also appear to be statements of his present beliefs.
      Defendant’s first statement in the remainder of the notes is that he has “been forgiven by
      God” and “so can’t plea guilty.” This statement entirely undercuts the majority’s position that
      defendant’s statements of culpability are entirely tentative or hypothetical. Here defendant
      is not indicating what belief he would profess to the court or the jury if he took a particular
      procedural course. Rather, he is indicating that his present belief, i.e., that he has been
      forgiven, is directing his procedural options. That defendant believes he is forgiven implies
      that he believes he did something worthy of judgment. Defendant follows this remark with
      various statements such as: (1) “Law of Man does not apply to me”; (2) “I’ve been called to
      a higher purpose”; (3) “The sin w/in me committed the crime”; (4) “Wasn’t me but sin that
      dwelled w/in me”; (5) “God uses least likely people to show prophesies. Want truth to be
      known”; and (6) “can convict my flesh–cannot convict my spirit.” The majority refuses to

                                                 -45-
      take these statements at face value, as expressions of genuine belief, but believes that
      defendant is the entire time testing the waters with hypothetical testimony. This is untenable.
      Statement (5) suggests that defendant wishes to testify to express a current belief, and the
      context suggests that the “truth” he wishes to express is his belief that sin was responsible
      for his deed and that God has forgiven him. Notably, remarks (3) and (4) were apparently
      what prompted Light to ask, “Ever consider the possibility that you are wrong?” When
      Light’s question is read in context, it is clear that he saw defendant as expressing a present
      (and peculiar) belief about the role of sin in his acts.
¶ 138      This interpretation of the notes is corroborated by defendant’s remarks at the posttrial
      hearing. Defendant elicited from trial counsel that he had wanted to take the stand and
      confess and that counsel advised him that it was not a viable defense. Defendant then asked
      trial counsel, “So you never advised me that I have the right to speak that which I believe in
      to be true?” (Emphasis added.) Here defendant plainly suggests that he what he planned to
      state on the stand was what he believed to be true, i.e., that he had committed the crime but
      that the jury should forgive him because God has forgiven him.
¶ 139      In attempting to draw an analogy between defendant’s statements as recorded in defense
      exhibit 3 and his acknowledgment that he contemplated pleading guilty, the majority
      overlooks the fact that defendant did not just contemplate taking the stand and confessing but
      actually did confess to trial counsel. Even in the matter of the contemplated guilty plea, there
      potentially are confessions that the State could use against defendant on remand. Defendant
      elicited substantial testimony from trial counsel about plea negotiations, including that he
      accepted the State’s offer and, in keeping his end of the bargain, “cleared up *** maybe ***
      close to a hundred residential burglaries.” Illinois Supreme Court Rule 402(f) (eff. July 1,
      1997), generally prohibits admission of plea negotiations. This bar, however, was meant to
      protect the accused, and here defendant himself elicited evidence of plea discussions, in the
      hope of establishing trial counsel’s ineffectiveness.

¶ 140                         2. Defendant’s Statement in Allocution
¶ 141      The majority asserts that defendant’s statement in allocution is “simply too vague to be
      considered a confession,” as it may “be read as referring to his remorse for a life of crime
      generally, and not specifically to this offense.” Supra ¶ 35. I disagree.
¶ 142      First, whether a statement constitutes a confession is determined by context. The
      defendant need not affirmatively articulate the crime to which he is confessing; it suffices if,
      knowing the nature of the allegation, the defendant makes some acknowledgment of
      responsibility for it. In People v. Helm, 69 Ill. App. 3d 78 (1979), the sheriff of Tazewell
      County testified to his conversation with the defendant, a sheriff’s deputy, about an
      allegation that the deputy had assisted an inmate in committing suicide. The sheriff testified
      that, when he described the allegation to the defendant, he did not “ ‘deny that accusation.’ ”
      Id. at 80. The sheriff then “ ‘informed [the defendant] that I was conducting an investigation
      into the matter and that I wanted the truth; whether it could be substantiated or not.’ ” Id. at
      81. The defendant “ ‘replied that he was sorry that it had happened; that he had not intended
      to cause anybody any harm; that he didn’t want to cause me any [more] embarrassment; he


                                                -46-
        didn’t want to cause himself any problems nor the department, again he was sorry. He
        continued to repeat that ***.’ ” Id. In holding that the statement constituted a confession, the
        appellate court noted that the defendant “was aware of the fact that he was the subject of an
        accusation to the effect that he had committed a serious and wrongful act.” Id. The defendant
        “did not deny the accusation but instead apologized repeatedly and denied that he intended
        to harm anyone.” Id. The court concluded that “the defendant’s statements to [the sheriff],
        when viewed in their entirety, can only be construed as an acknowledgment of guilt and
        thereby constitute a confession.” Id.
¶ 143       Helm’s reasoning applies here. At sentencing, defendant had no doubt as to the crime of
        which he was accused and convicted. With this knowledge, he began by remarking that he
        had decided to tell “the truth.” He proceeded to “ask for forgiveness from all those that [he
        had] harmed.” He acknowledged that whatever sentence the court decided to impose would
        be “less than what [he] deserve[d].” He stated that he could no longer “justify [his] actions.”
        This was, under Helm, a clear “acknowledgment of guilt” by defendant as to the offense of
        which he knew he stood accused and convicted.
¶ 144       I disagree with the majority as to the breadth of the confession. Certainly, since the State
        had just emphasized the extent of his criminal history, defendant might well have meant to
        express remorse for it. As it happened, however, defendant expressed regret not only for his
        past crimes but also for the current offense. Thus, the statement was truly one of regret for,
        to the use the majority’s phrase, “a life of crime” (emphasis added) (supra ¶ 35). I am not
        sure why the majority believes that defendant might have thought he could “obtain the most
        lenient sentence possible” (supra ¶ 35) by expressing remorse for all but the current offense,
        since the latter was, obviously, the primary factor at sentencing. I would think defendant
        would have wanted to show as much remorse as possible. Indeed, defendant took a different
        strategy from what the majority describes and decided to tell the “truth,” as he stated at the
        beginning of his statement–a portion that the majority omits from its analysis. Defendant
        proceeded to ask “for forgiveness from all those that [he had] harmed.” (Emphasis added.)
        Defendant noted that, unlike in the “past,” he was now unable to “justify [his] actions.” He
        acknowledged that any sentence he would receive from the court would be “less than what
        [he] deserve[d].” Defendant did not qualify the extent of his remorse. The majority simply
        mistakes comprehensiveness for vagueness.
¶ 145       This case is similar to People v. Brown, 371 Ill. App. 3d 972, 976 (2007), where the
        defendant was convicted of three counts of first-degree murder, six counts of unlawful use
        of a weapon by a felon, and one count each of armed robbery, armed violence, and
        conspiracy to commit armed robbery. At sentencing, the defendant stated in allocution, “ ‘I
        am sorry. I wish I hadn’t done it myself.’ ” Id. After seeking relief on direct appeal, the
        defendant filed a postconviction claim of actual innocence. The trial court denied the claim.
        The appellate court affirmed, noting that the defendant had “confessed to the offenses in
        allocution” and that his “words contradict[ed] his *** claim of actual innocence.” Id. at 984.
¶ 146       The defendant in Brown was charged with multiple crimes, but he expressed regret for
        having done “it,” which could be taken to imply a single act. The appellate court nonetheless
        construed the remark as a confession to all “the offenses.” Defendant’s confession here was
        arguably more comprehensive, as he apologized to “all those [he had] harmed” (emphasis

                                                 -47-
        added).
¶ 147        What also cannot be ignored here is the trial court’s reaction to defendant’s statement in
        allocution. The trial court noted that defendant was “asking for forgiveness from the people
        that he has harmed,” that is, “harmed in the sense that he broke into their homes.” The trial
        court remarked that it was “not enough” for defendant to apologize. Certainly, the trial court
        would have found defendant’s apology even less persuasive if the court had seen it as limited
        to the past offenses. The court evidently viewed the apology as comprehensive, yet still
        inadequate. The court could observe defendant’s demeanor, and so was in a far better
        position than this reviewing court to construe his words. See People v. Williams, 173 Ill. 2d
        48, 67 (1996) (trial court in a better position to judge demeanor of those appearing before it
        and ascertaining the meaning of their remarks). The majority, however, fails even to
        consider, much less give deference to, the trial court’s interpretation of defendant’s remarks.
¶ 148        It is also vital to remember that defendant was no “babe in the woods.” He had appeared
        before sentencing courts many times before. While he was a fool for proceeding pro se, his
        filings and performance in court demonstrate that his strategy all along was to beg for mercy,
        either from a jury or, in a last-ditch effort, from the trial court at sentencing. The trial court,
        in its wisdom, did not muzzle defendant or in any way impede him in the presentation of the
        posttrial issues. Trial counsel had repeatedly warned defendant that he could not confess in
        open court and at the same time request forgiveness. He should have listened. Instead,
        through his own words and through the witnesses he presented, he repeatedly confessed in
        open court to his guilt of the offense, and he cannot now seek relief before this court.
¶ 149        Finally, I believe that the majority’s decision today simply delays the inevitable. While
        defendant has prevailed today, there is a strong likelihood that the State will attempt, on
        remand, to introduce defendant’s various confessions, which, of course, include his
        statements at sentencing. They also include, however, defendant’s remarks as recorded in
        defense exhibit 3 as well as whatever specific admissions about uncharged burglaries he
        made during the course of the failed plea negotiations. The majority should discuss whether
        defendant could successfully oppose the admission of the statements. I myself cannot see
        how he could, since he either made the statements in open court or introduced the written
        statements as part of his posttrial presentation.
¶ 150        For the foregoing reasons, I respectfully dissent.




                                                   -48-